 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoss Porta-Plant,Inc.andInternational Union ofOperating Engineers,Local 826,AFL-CIO. Cases16-CA-2393, 2449, and 2503June 30,1967DECISION AND ORDEROn September 23, 1966, Trial Examiner JamesF. Foley issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-tices and recommended that those allegations of thecomplaint be dismissed. Thereafter, Respondentand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.Respondent also filed a reply brief.TheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and, for the reasons set forth below,finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has con-sidered the Trial Examiner's Decision, the excep-tions and the briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, onlyto the extent consistent with this Decision andOrder.1.After a hearing before a Hearing Officer inCase 16-RC-3949, in which the only contestedissue was the supervisory status of certain depart-ment heads, on July 14, 1965, the Acting RegionalDirector for Region 16 in a Decision and Directionof Election ruled that the departments heads wereemployees within the meaning of Section 2(11) ofthe National Labor Relations Act, as amended, anddirected an election in a unit of Respondent'sproduction and maintenance employees includingthe department heads.The Respondent filed with the Board a requestfor review of the Acting Regional Director's deter-minationwhich was granted on August 4,1965. OnOctober 6; 1965, the Board, in a Decision onReview,' found that the record substantially sup-ported the Acting Regional Director's determina-tion that the department heads were employees andaffirmed his determination. Since the Union hadwon the election (45 to 32, with 5 challenged bal-lots), the Regional Director, on October 15, 1965,certified theUnion as the collective-bargainingrepresentative of a unit of Respondent's productionINot published in NLRB volumes.2 130 NLRB 113.3 365 F 2d 898 (C.A.D C.),remanding 153NLRB 309166 NLRB No. 40and maintenance employees, including the disputeddepartment heads.On October 23, 1965, and several timesthereafter, the Union requested the Respondent torecognize it and bargain collectively with respect tothe employees in the unit found appropriate. OnOctober 25, 1965, the Union requested thatRespondent furnish it a seniority list, wage rates,and job classifications for the employees in the unit.The Respondent refused to recognize and bargainwith the Union and to give the requested informa-tion, asserting as its reasons that (1) the majorityvote received by the Union in the election wascoerced by participation in union activities by thedepartment heads, and (2) the unit is inappropriatein that it included the departments heads, who aresupervisorswithin the meaning of the Act andhence must be excluded from the unit under theprovisions of the Act.The Respondent also admittedly interrogated thedepartment heads about their union activities, uni-laterally granted them wage increases, forbade themto attend union meetings, discharged seven for theirunion activities, and requested that some of themobtain copies of statements that they had given toa Board agent.As a result of charges filed by the Union, theGeneral Counsel issued a consolidated complaintin the unfair labor practice cases here involved, al-leging thatRespondent had violated Section8(a)(1), (3), (4), and (5) of the Act by the foregoingand certain other acts.At the hearing in these cases, Respondent at-tempted to introduce evidence to support its con-tention that the department heads were supervisors.The General Counsel objected on the grounds thatthe issue of the status of the department heads wasresjudicataby reason of the Board's decision in therepresentation case and could not be relitigated intheseunfair labor practice cases.Relying onLeonard Niederriter Company,2andN.L.R.B. v.AmalgamatedClothingWorkersof America(Sagamore Shirt Co.)3 the Trial Examiner foundthat Section 102.67(f) of the Board Rules and Regu-lations which precludes relitigation in a subsequentunfair labor practice case of an issue previouslylitigated in a representation proceeding was not ap-plicable in a situation, such as presented by thesecases, where the issues in the unfair labor practicescase proceeding arise from allegations of violationof Section 8(a)(3) and (1) as well as Section 8(a)(5).Hence, the Trial Examiner overruled the GeneralCounsel's objection insofar as the 8(a)(3) and (1) al-legationswere concerned and permitted theRespondent to present evidence with respect to thesupervisory status of the department heads.44 After theTrial Examiner's ruling,the General Counsel also presentedevidence to support the contention that the department heads were em-ployees. ROSS PORTA-PLANT, INC.As a result of this evidence, and taking into con-sideration the evidence presented in the representa-tion case,5 the Trial Examiner concluded that theBoard was not correct in its determination in therepresentation case and found on all the evidencethat the department heads were supervisors notonly on the date they were discharged but likewisehad been supervisors on June 15, 1965, a date priorto the hearing in the representation case. Thus,since the Trial Examiner found the departmentheads to be supervisors, he found that the Respond-entdidnotviolateSection 8(a)(3)when itdischarged them for attending union meetings anddid not violate Section 8(a)(1) by interrogating andthreatening them with respect to their union activi-ties, granting them wage increases, and requestingthat they obtain copies of statements that they hadgiven to a Board agent. However, insofar as the8(a)(5) allegationwas concerned, the Trial Ex-aminer found that he could not "look behind" theBoard's certification of the Union and that theRespondent had violated Section 8(a)(5) and (1) byrefusing to recognize and bargain with the Unionand by refusing to give the Union certain requestedinformation about the employees in the unit.The General Counsel excepts to the Trial Ex-aminer's rulings and findings on the grounds that (1)relitigation of the status of the department headsshould not have been permitted, and (2) even ifrelitigationwere permissible, the record evidencein this case shows that the department heads wereemployees ,at all pertinent times.We find merit inthe General Counsel's second ground. As we do notreach the issue of whether relitigation should havebeen permitted,6 we do not adopt the reasoning andfindings of the Trial Examiner with respect thereto.Consideration of the entire record with respect tothe supervisory status of the department headsreveals the following facts:The Respondent, in operation since 1958, manu-factures portable equipment for the making ofconcrete for heavy construction and portable heavyduty self-contained motor truck and vehicle sales.The Respondent's board of directors, consistingof Ruben Ross and his sons, Robert H. Ross and C.L.Ross, determines all policy matters. RubenRoss and his sons are also Respondent's officers.Joseph Keith is the production manager; ElmerWells is the plant superintendent; and E. A. Mc-Bride is the assistant plant superintendent. Theparties agree that Keith, Wells, and McBride are su-pervisors.Wells and McBride constantly movethroughout the plant observing all areas a numberof times daily, and, Keith does so a number of timesa week.5The transcript of the representation case hearing was introduced intothe record in this proceeding6CfAmalgamated Clothing Workers of America (Sagamore ShirtCo.), supra.7The employees who head these departments had no particular title495The Respondent's operations are divided into 18departments.Each department is headed by aso-called department head.7 The number of em-ployees in each department in 1965 varied from 2to 18 depending on the department and the season.One of the admitted supervisors assigns work tothe department heads who are required to see to itthat the work is performed. The department headsalso train new employees, are hourly paid em-ployeeswho punch timeclocks like other em-ployees, do manual work a substantial portion ofthe time, and receive no fringe benefits not receivedby other hourly employees. Of the seven depart-ment heads who testified at the representation casehearing, five received $2.25 per hour. Of the depart-ments represented by these five, one departmenthad an employee receiving this same rate; two hademployees receiving $2.10; one had an employeereceiving $1.75; and one had an employee receiving$1.50.The other two department heads whotestified received $2.10 per hour, with the highestpaid employee under one receiving $1.75 and underthe other receiving $1.25 per hour.Departments heads do not have the authority tohire, discharge, transfer, grant time off, or grantwage increases. Time-off requests are referred tothe admitted supervisors. The Respondent statedthat an employee was supposed to request time offthrough his department head, but the departmentheads stated that employees did not always followthisprocedure.Department heads recommendwage increases, discharges, and transfers of em-ployees. However, not even the three admitted supervisors have the authority to grant wage in-creases;wage increases are granted only on theunanimous approval of the board of directors. Somedepartment heads testified that they have recom-mended wage increases which were later receivedby employees, but that they did not consider suchincreases to be the result of their recommendationsince they were granted such a long period after therecommendation was made.With respect to transfers and discharges, Super-visor Wells stated that he usually knows the type ofwork employees are doing, and "I usually can seewhen it is not good enough when they recommendthis [discharge], then I am aware of it and I haveusually pretty well made up my mind what I amgoing to do just as soon as they recommend on it. "sWhen not familiar with the work an employee is do-ing, he stated, "I talk it over- we talk it over verylengthy sometimes, I talk it over with the[department head]. I see what the conditions are.Imight even talk it over with some of the other[department heads] to see if they can effectivelyuntil after the Union commenced organization.The Respondent said ithad been too busy to give them a title and besides titles do not meananything.8Representation case transcript, p. 308. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDwork this man before I would discharge him."9 Hetestified further that he seeks to try out a man onanother job when a department head has recom-mended a discharge.On June 15, 1965, after the Union commenceditsorganizational activities and after the Respond-ent learned that some of the department headswere taking part in such activities, the Respondenthad its attorney speak to the department heads. TheRespondent's attorney drew a line on a blackboardand stated that there was a very narrow distinctionbetween leadmen and supervisors and that it was aclose questionwhether they were supervisors. Hethen informed them that they were assistantforemen and, as such, were supervisors. TheRespondent admitted that some of the departmentheads seemed surprised. The department headswere also told that they had the authority andresponsibility to exercise specifically outlined su-pervisory functions.After the meeting, the Re-spondent posted a notice on the bulletin boardwhich listed the department heads as supervisorsand the names of the employees under them.All of the department heads, except one, whotestified at the representation case hearing alsotestified in the unfair labor practices hearing. Otherdepartment heads also testified. To a great extenttheir testimony was cumulative in that it dealt withthe same matters and was substantially the same asin the representation case hearing. However, newevidence was also presented to cover matters whichtook place after the close of the representationhearing.Thus, on June1QRespondent informedthe department heads in writing of their supervisoryfunctions and required them to recommend wage in-creases in writing. Respondent admitted that thiswas done because the testimony of some depart-ment heads at the June 25 representation case hear-ing indicated that they were not sure of their dutiesand responsibilities. Some time after the representa-tion case hearing, Respondent also instituted Mon-day morning meetings of the department heads andfurnished them manuals containing methods andtechniques for directing plant operations and em-ployees. On August 30, Respondent again gave thedepartment heads a written list of their supervisoryfunctions, had them sign such a list, and thengranted them a 25-cent-an-hour wage increase.Whether an individual is a supervisor within theAct's definition cannot be determined simply byreferring to a job title or by examining a theoreticalexpression of his responsibilities and duties. As thecourt stated inN.L.R.B. v. Southern Bleachery &Print Works, Inc.:10[T] he employer cannot make a supervisor outRepresentation case transcript, p 30910 257 F 2d 235, 239 (C A. 4), certdenied359 U S 911 See alsoAmerican Oil Company,154 NLRB 393,American Finishing Com-pany,86 NLRB 41211American Oil Company, supra, N L R B v Lindsay Newspapers,Inc, 315 F 2d 709 (C A 5)of a rank and file employee simply by givinghim the title and theoretical power to performone or more of the enumerated supervisoryfunctions.The important thing is the posses-sion and exercise of actual supervisory dutiesand authority and not the formal title. It is aquestion of fact in every case as to whether theindividual ismerely a superior workman orlead man who exercises the control of a skilledworker over less capable employees, or is a su-pervisor who shares the power of management.Further, in circumstances such as presented bythiscase,where the Employer attempts to"beef-up" the authority and responsibilities of em-ployees after a union organizational campaignbegins in the attempt to remove them from the bar-gaining unit, the Board carefully scrutinizes all thesurrounding facts and circumstances in determiningwhether the authority conferred was real or onlytheoretical. 11On the facts of these cases, we are convinced thatour original determination that the departmentheads were employees at the time of the representa-tion hearing was correct. We are also convincedthat the Respondent's action, in "beefing-up" theirauthority and responsibility after it became awareof the union's organizational campaign and beforethe representation hearing, was an attempt on ispart to prevent these employees from exercisingtheir Section 7 rights and also was an attempt toconcoct an excuse for not recognizing and bargain-ing with the Union. We find that the authority con-ferred on the department heads was not real buttheoretical.We note, moreover, that if we were to find the de-partment heads supervisors, it would result in amarked disproportion in the ratio of supervisors tononsupervisors. Thus, in 1965, the Respondent'semployee complement ranged from approximately56 to 115 employees. In determining thesupervisor-employee ratio, two department headswho were excluded from the unit by agreement ofthe parties and the eight employees under themmust be subtracted from the total. Thus, the em-ployee complement for the purpose of determiningthis ratio would range from 46 to 105. If the remain-ing 16 department heads are supervisors, the em-ployee complement then would range from 30 to 89,and the ratio of supervisors12 to employees wouldrange from 1-1.6 to 1-4.7.13The Trial Examinerstates that the Respondent's operations are "com-plex" and "require close supervision at each depart-ment level" and that "if the department heads arenotsupervisors,theemployeesarewithoutadequate direct supervision in a high cost operation12 It was agreedthat Keith,Wells, and McBrideare supervisors Thus,the total number of supervisorswould be 1913 If the twoexcluded department heads and the employees under themare included in this computation, the ratio ofsupervisors to employeeswould nevertheless be 1-I 8 to 1-5 4 ROSS PORTA-PLANT, INC.497a large part of the time." As pointed out by theGeneral Counsel, however, while Respondent'soperationsmay be "high-cost," they cannot be con-sidered "complex" since they basically involve rou-tinewelding and assembly work. Further, we be-lieve that the Trial Examiner's findings in thisrespect areinconsistentwith his earlierfinding andthe record evidence that the department heads workwith their hands a substantial part of the time. Sincethe department heads do manual work along withthe other employees, it is most improbable that theyalso exercise "close supervision" over such em-ployees.It istrue that before as well as after June 15, thedepartment heads have had and have exercisedauthority which the average rank-and-file employeedoes not possess. This authority derives from theirworking skill and from their responsibility for theassembly of machinery. However,it isnot the typeof authority contemplated in the statutory defini-tion, nor is it the authority responsibly to directothers which flows from management and tends toidentify or associate an individual with manage-ment. In many industries, there are highly skilledemployees whose primary function is physical par-ticipation in the production and operating processesof their employer's plants and who incidentallydirect the operations and movements of less skilledemployees. Such employees have a close communi-ty of interest with their less skilled coworkers, andthe Act grants them the right to be represented bya collective-bargaining agent in dealings with theiremployer. The Board has consistently included inbargaining units such employees, often craftsmenor persons in comparable positions, whose authori-ty is based upon their working skill and exper-ience.'4On the basis of the entire record, we are satisfiedthat the department heads were employees beforetheRespondent attempted to "beef-up" theirauthority and responsibility and that the asserteddelegation of authority to them after the Unioncommenced its organizational activity did not resultin a genuinechange in their status, either in fact orin law.Therefore, as we have found the departmentheads to be employees,15 and as the Employer ad-mittedly discharged themes for their union activi-ties,we find that such discharges constitute viola-tions of Section 8(a)(3) and (1). We further find thatRespondent violated Section 8(a)(1) by interrogat-ing andthreatening these department heads abouttheir union activity, by granting them wage in-creases, and by requesting that they obtain forRespondent copies of the statements they had givento a Board agent.2.The Trial Examiner found that Vice PresidentRobert Ross' request of employee George King tohelp Respondent by voting "No" in the electionwas violative of Section 8(a)(1). As this request didnot constitute a threat or promise of benefit, we finditwas protected by Section 8(c) of the Act and,therefore, not violative of Section8(a)(1).3.The Trial Examiner found that Respondentviolated both Section 8(a)(1) and (5) by issuance ofwritten rules of conduct, covering both old and newmatters, on August 9. The Trial Examiner foundalso that rule 15 of theserulesof conduct con-stituted an independent violation of Section8(a)(1),since it contained a broad no-solicitation clausewhich prohibited the distribution of union literatureor the collection of union dues in nonworking areasof the plant during the employees' nonworking timewithout Respondent'spermission.We agree thatthe issuance of written rules and the broad no-so-licitation clause of rule 15 constituted violations ofSection 8(a)(1).However, we find it unnecessaryto decide whether such issuance was also violativeof Section 8(a)(5), since such a finding would be cu-mulative and would in no way affect the remedy or-dered herein. Further, we find that it will effectuatethe policies of the Act to order Respondent torescind that portion of rule 15 which we have foundto be unlawful.4.On June 7, Vice President Robert Ross calleda meeting of all employees and stated that he had14SouthernBleachery and Print Works, Inc ,1 15 NLRB 787, enfd257 F 2d 235 (C.A 4), certdenied359 U S 91115Although the Trial Examiner states thathis evidentiaryfindings arebased upon demeanor,his only findings that appearspecificallyto relateto credibilitywith respectto the supervisoryissue arein footnote 17 ofthe TrialExaminer's Decision as followsRuben Packer, Billy Ray Weatherman,and BillyHobbs. on direct ex-amination in this representation proceeding, in effect testifiedthat thework of theirdepartments was largely ado-it-yourselfoperation inwhich they as older employees gratuitouslyoffered tohelp theyounger employees to learn the ropesThey also testifiedthat in theiropinion theydid not effectivelyrecommend increases in wages fortheir men whentheyaskedWells orMcBride to see that increaseswere granted to certain employees.Packer,Weatherman, and Hobbshad enlisted in the Union's cause of organizing Respondent's plant,and because their interestfavored the Union's cause the testimonythey gave in response to leading questionsby Frazier. the Union's in-ternational representative,isnot on all fourswith the factsTheyrepudiatedthistestimonyon cross-examination,and in the unfairlabor practices proceeding,Long, who did not testify in representa-tion proceeding,gave similar testimony on direct examination in theunfairlaborpractice proceedingthat the othersgave on direct in therepresentation proceeding.He modifiedthistestimonyconsiderablyinhis cross-examination[Emphasis supplied ]However, the recorddoes not support the findingsby the TrialExaminerthat Packer,Weatherman,and Hobbs "repudiated"their representationcase direct examination on cross-examination and in the unfairlabor prac-tices proceeding or that Long"modified" his directtestimony "con-siderably"in his cross-examinationWhile,as might be expected, thereare slightdifferences between theirtestimonyon direct and cross-ex-amination and between the representationcasetestimony and the unfairlabor practicescases testimony,the differences are not substantial enoughto support a conclusion that the testimonyhas been "repudiated" or"modified considerably " A clear preponderance of the relevantevidenceindicatesthat thesefindingsby the Examinerare erroneous, and they arehereby overruledStandard Dry Wall Products,Inc , 91 N LRB 544, enfd.188 F.2d362 (C.A 3)16TheRespondent contends it dischargedDepartment Head FrankLong for cause For thereasons statedby the TrialExaminer, we agreewith him thatRespondent dischargedFrank Longfor his union activities 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDreceived word that someone was trying to start aunion; that Respondent did not want a union asRespondent could do as much or more for the em-ployees as a union could; that Respondent wasgoing to try to avoid a layoff because it had plentyof work; that if the employees selected a unionRespondent would lose all its business "up north"because its higher labor costs would have to bereflected in its prices; that he had heard thatsomeone had passed around a petition to get theunion in, and that he would be happy if someonepassed around a petition to keep the union out; andthat some of the employees were eligible for raisesbut the Respondent would not be able to give anyraises because of the union's organizational activi-ty.After this speech, Vice President C. L. Rosstold the employees that he did not believe that "theshop can survive with a union."The Trial Examiner found that the speech and thecomment thereafter did not violate Section 8(a)(1)as they "did not threaten employees or promisethem benefits, and merely expressed ... opinionabout economic conditions over which Respondenthad no control that would result from the em-ployees being represented by a union." We dis-agree. In the total context of these cases, especiallyconsidering Respondent's avowed hostility to theunionization of its employees and its commission ofmany serious violations of the Act, we find that thisspeech constituted both a threat if the employeesselected the Union and a promise of benefit if theemployees rejected the Union. Therefore, we findthat such speech was violative of Section 8(a)(1).working areas of the plant during nonworking timewithout Respondent's permission."4.Amend new paragraph 2(e) by changing thesemicolon after the word "request" in the 15th lineto a period and by deleting all thereafter.5.Amend the notice attached to the Trial Ex-aminer's Decision marked "Appendix" by:(a)Placing a period after the word "bargaining"in the fifth paragraph and by deleting all thereafter.(b)After the sixth paragraph, add the followingas a new paragraph:WE WILL rescind that portion of rule 15 oftheRules of Conduct issued on August 9,1965, which prohibits the distribution of unionliterature or the collection of union dues in non-working areas in the plant during nonworkingtime unless our permisssion is obtained.(c)Amend the present seventh paragraph by ad-ding after the name "Gary W. Carriger" thefollowing names: Frank Long, Fred Bates,Donald J. Cox, Earl H. Dabney, Billy L.Hobbs,DoyleH.Ward, and Billy RayWeatherman.(d)Amend the present eighth paragraph by plac-ing a period after the word "bargaining" in the 17thline and by deleting all thereafter.(e)Amend the "Note" immediately below thesignature line by adding after the name "Gary W.Carriger" the following names: Frank Long, FredBates,Donald J. Cox, Earl H. Dabney, Billy L.Hobbs, Doyle H. Ward, and Billy Ray Weatherman.TRIAL EXAMINER'S DECISIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that Respondent, RossPorta-Plant, Inc., Fort Worth, Texas, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order as herein modified:1.Amend paragraph 1(e) by putting a periodafter the word "bargaining" in the fourth line and bystriking all thereafter.2.Amend paragraph 2(a) by adding after thename"Gary W. Carriger" the following names:Frank Long, Fred Bates, Donald J. Cox, Earl H.Dabney, Billy L. Hobbs, Doyle H. Ward, and BillyRay Weatherman.3.Add the following as paragraph 2(d) andrenumber the present paragraphs 2(d), 2(e), and 2(f)as paragraphs 2(e), 2(f), and 2(g), respectively."2(d) Rescind that portion of rule 15 of the Rulesof Conduct which prohibits the distribution of unionliterature or the collection of union dues in non-STATEMENT OF THE CASEJAMES F. FOLEY Trial Examiner: These cases,16-CA-2393, 16-CA-2449, and 16-CA-2503, werebrought before the National Labor Relations Board(herein called the Board) under Section 10(b) of the Na-tional Labor Relations Act, as amended (61 Stat. 136,73Stat. 519), herein called the Act, against RespondentRoss Porta-Plant, Inc., herein called Respondent, on asecond amended complaint (herein called complaint) is-sued December 15, 1965, by the Regional Director, andan answer filed by Respondent on December 20, 1965.The Charging Party is Local 826, International Union ofOperatingEngineers,AFL-CIO, herein called theUnion.'The complaint contains allegations of numerous viola-tions of Section 8(a)(1), (3) and (5) by Respondent duringthe period from May 25, 1965, up to and includingDecember 3, 1965. Respondent denied it committed theillegalconduct alleged.At the outset of the hearing,'The secondamended complaint is premisedon the followir5chargesfiled by the Union: Original and first amended charges in Case16-CA-2393, filed July 6 and 14, 1965, respectively;originaland firstamended, second amended,and third amended charges in Case16-CA-2449,, filed August 27, October 8, October 28 and November 3,1965, respectively,original, first amended and second amendedchargesin Case 16-CA-2503, filed on October 28, November 22, 1965, respec-tively. ROSS PORTA-PLANT,INC.499described below, General Counsel was given leave toamend the complaint by adding two additional allega-tions.One is the allegation that in violation of Section8(a)(1) Respondent on or about June 8, 1965, at a meet-ing of employees suggested to them that they circulate anantiunion petition, and on June 8 and 9 by interrogationand orders, sought to force employees to sign an anti-union petition prepared under its instructions. The secondis the allegation that Respondent engaged in discrimina-tionviolativeofSection8(a)(3)and (1) againstrank-and-file employees by shutting down the plant onJune 2 and 3, 1965, and depriving the rank-and-file em-ployees of 2 days' employment, pretextually to take aplantwide inventory, but actually in reprisal for em-ployees participation in organizational activity of theUnion.Respondent also denied these allegations.General Counsel's motion on the 6th day of the hearingfor leave to strike from the complaint paragraphs 7(a) and9(b) was granted without opposition. These paragraphsalleged that Respondent sent letters to employees' homesin which the employees were threatened with reprisals forunion activity.A hearing on the complaint as amended, and the an-swers of Respondent was held before me from January17 to January 21, 1966, and from January 24 to January28, 1966, in Brownwood, Texas. General Counsel,Respondent, and Charging Party were represented at thehearing. All parties were afforded an opportunity to offerevidence, make oral argument, and file briefs. GeneralCounsel and Respondent filed briefs after the close of thehearing.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Texas corporation, with principal officeand place of business, in Brownwood, Texas, is engagedin the manufacture of heavy duty equipment for thebatching of cement, sand, and gravel in the making ofconcrete, and of replacement parts and subassemblies forthis equipment. During the calendar year 1965, Respond-entmanufactured and sold to customers outside theState of Texas, and transported directly to points outsidethe State of Texas, equipment, parts, and subassembliesvalued in excess of $50,000. Respondent at all timesmaterial to this proceeding has been engaged in com-merce within the meaning of Section 2(6) and (7) of theAct, and jurisdiction of these cases will effectuate thepurposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Status of Department Heads as Supervisors orRank-and-File Employees1.Preliminary discussionRespondent's defense, at least in part, to the allegationsof discriminatory discharges of Department Head FrankLong on August 20, 1965, and Department Heads FredBates, Donald Cox, Earl Dabney, Billy L. Hobbs, DoyleWard, and Billy Ray Weatherman on November 3, 1965,is that they were supervisors within the meaning of Sec-tion 2(11) of the Act. Respondent's defense to many ofthe allegations of violations of Section 8(a)(1) is also thatits department heads are supervisors within themeaningof Section 2(11). The Regional Director in a decision anddirectionofelectiondated July 14, 1965, Case16-RC-3949, ruled that the above department heads andDepartment Head Ruben R. Packer, John B. Croft, G. C.Medcalf, Truman Clyde Adams, Dalton Ferguson, Har-vey Hamlett, Larry Jackson, Reggie Wells, and Joe Cer-venka were rank-and-file employees within the meaningof the Act, and directed an election in a unit of Respond-ent's production and maintenance employees, after ahearing before Hearing Officer T. Lowry Whittaker, aRegional Office attorney, in which the only contestedissue was the supervisory or nonsupervisory status ofthese department heads. The petitioning Unionclaimedthat the department heads had signed union authorizationcards, and Respondent gave them supervisory authorityto prevent their voting in the election.Respondent requested the Board to review the actionof the Regional Director, and the Board by telegraphicorder on August 4, 1965, granted the request and stayedthe direction of election issued by the Regional Director.However, the election scheduled for 10 to 11:30 a.m. onAugust 4, 1965, was held and completed before the tele-graphic order reached the Regional Director and theparties. On October 6, 1965, the Board, sitting in reviewof the Regional Director's decision of July 14, 1965, af-firmed it. On October 15, 1965, the Regional Directorcertified the Union as the collective-bargaining represent-ative of a unit of Respondent's employees consisting ofallproduction and maintenance employees includingdraftsmen, shipping and parts employees, and excludingfield servicemen, over-the-road drivers, office clericalemployees, and all other employees, watchmen,guards,and supervisors, as defined in the Act. In the August 4,1965, election, 45 of 77 employees voted for the Union,and 32 employees voted against the Union. It is un-disputed that in the latter part of October, 1965, and onmany dates thereafter, the Union, pursuant to the certifi-cation, has requested the Respondent to bargain collec-tively with respect to the employees in the unit found ap-propriate, but the Respondent has refused on the groundthat the department heads who voted were supervisors,and that if their votes were subtracted from the 45 votesfor the Union, it did not obtain a majority of votes in theelection, and, therefore, was not the legal collective-bar-gainingrepresentative.The General Counsel contendsin thisunfair laborpractice proceeding with respect to the allegations ofviolations of 8(a)(1) and (3) as well as alleged violationsof Section 8(a)(5) that the issue of the status of the de-partment heads as supervisors or rank-and-file employeesis"res judicata,"by reason of the Regional Director'sdecision, and the Board's affirmation of it, and cannot berelitigated.General Counsel raised this contention timelyby objection to introduction of any evidence relating tothis issue. I overruled this objection, and receivedevidence insofar as it related to the allegations of viola-tions of Section 8(a)(1) and (3) of the Act, and the defenseof Respondent to these allegations. The parties stipulatedinto evidence the record of the representation proceeding.Also received in evidence was the decision of the Re-gional Director, the Board's order granting the request forreview and staying the election, the Board's decision on 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDreview, and the Regional Director's certification. Rehear-ing of the evidence in the representation hearing wasavoided. Both the General Counsel and Respondent of-fered additional evidence on thisissue.I rely on thedecision of June 27, 1966, of the United States Court ofAppeals for the-District of Columbia inN.L.R.B. v.Sagamore Shirt Company, etc.,367 F.2d 898,62 LRRM2431, and the Board case ofLeonard Niederriter Co.,130 NLRB 113 (1961). Section 102.67(f) of the BoardRules and Regulations precludes relitigation in a sub-sequent related unfair labor practice proceeding of anissuedetermined in a representation hearing, where therewas failure to request review, a denial of a request forreview, or the Board affirmed the Regional Director'decision. In the present posture ofBoardlaw as ex-pressed in its decisions, it is not clear whether the wordsin Section 102.67(f), "related subsequent unfair laborpractice proceeding," refer only to a proceeding, or partof a proceeding, involving an alleged violation of Section8(a)(5) related to the prior representation case, or alsorefer to an unfair labor practice proceeding, or part of aproceeding, insofar as it involves violations of Section8(a)(1), (3) or other sections of the Act in addition to Sec-tion 8(a)(5).2 It appears to me thatNiederriteris theBoard law on the matter. It held that its ruling in the priorrepresentation case that employee Schwartz was not a su-pervisor did not "finally and conclusively resolve that is-sue" for the purpose of the case before it involving an al-leged violation of Section 8(a)(3) and (1). There is nothingin Section 102.67(f) of the Board Rules and Regulations,subsequently issued, or elsewhere that indicates theBoard has delegated more authority to the RegionalDirectors than underNiederriteritconsidered it, itself,had.3Additional evidence received by me discloses that thematterwas not fully litigated in the representationproceeding. There is the question whether this highlycontested mixed issue of law and fact involving an in-terpretation of Section 2(11) of the Act could be resolvedfinally and conclusively in a representation proceedingwhere the Regional Director decided without evaluationof demeanor testimony as he did not hear the evidence,and where the laws of evidence in courts of law and equi-tywere not controlling (Section 102.66 of the BoardRules and Regulations). SeeMorgan v. United States2988 U.S. 468, 480-482; 304 U.S. 1, 19-22. If the issuefirst arose by way of challenges or objections in connec-tion with an election held by consent, it would have beenreferred to a trial examiner or a hearing officer for a hear-ing thereon, and for credibility determinations, findingsof fact andrecommendations.SeeJones Packing Com-pany, supra,and Section 102.69 of theBoard Rules andRegulations.2.Evidentiary findings4Respondent manufactures portable equipment for themaking of concrete for heavy construction. It also manu-factures portable heavy duty self-contained motor truckand vehicle scales.-Respondent's concrete making equipment, which sellsin a price range from $20,000 to $80,000 per unit, batchescement and aggregates of sand and gravel, and eithermixes them or leaves that operation to the truck mixers.Water is added when the mixing begins or when the ag-gregates and cement are poured into the truck mixer. Theend product is concrete. Batching is the gathering at oneplace in separate compartments, and the individualweighing, of the cement and the aggregates of sand andgravel or rock (or both). The quality of the-concrete is de-pendent on the accurate weighing of the components, andthe metering of the water so that each of them is presentonly in the prescribed measure.Respondent manufactures separate units for batchingthe cement, called silos, and for batching the aggregates.Italsomanufactures a unit called a Uniplant whichbatches both the cement and each of the aggregates inseparate interlocking weighing systems. The aggregatebatching units manufactured by Respondent are complexmechanismsof substantialsize.They range from 34 to 75feet in length, 7 feet 8 inches to 10 feet in width, andweigh from 7,000 to 50,000 pounds. The travel heightsrange from 12 feet 4 inches to 14 feet, and the dischargeheights are slightly less. The silos for batching the cementrange to 38 feet in discharge height, and 10 feet in widthand length. The travel lengths extend to 42 feet, andtravel heights reach 14 feet 6 inches.The basic overall units, called blanks in the initial stage,are fashioned of heavy gauge steel or iron, and angle iron,welded together, and fabricated. Then there are built in orattached the many subassemblies, parts, and wiring whichmake the equipment functional and automatically opera-tional. The overall units and many of the major subassem-blies and parts are designed, engineered, and built inRespondent's plant. The industry is highly competitive sothe finishedunitsmust not only be of high quality func-tionally, but also appearancewise. For example, as re-gards appearance, the welds, which take many manhours, must be free of holes, and have smoothness andevenness as well as strength.Y See casescited in fns. 12, 13, and 14 of the court of appealsdecisioninSagamoreShirt,etc., supra,367 F.2d 898, 900. Also seeHeights Fu-neralHome Inc.,159 NLRB723; Harold Gorlick and Moms Gorlick,etc., 153 NLRB 370;The Standard Products Company, 159NLRB 159;andWagnerIndustrialProducts Co , Inc.,162 NLRB 1349.1 SeeShreveport Packing Corporation,141 NLRB 1255, 1259, and thecourt of appealsdecision inSagamoreShirt, supra.4These evidentiaryfindings are premised on the evidence, evaluated incontext, consistingof documentaryevidencereceivedin the unfair laborpractice proceeding,oral testimony of thePetitionerUnion's witnessesand Company's witnessesin the representation proceeding, and thedemeanor and oral testimonyofGeneralCounsel'switnesses andRespondent'switnesses in the unfairlaborpractice proceeding.In resolv-ing conflictsbetween the testimonyin the representation proceeding ofpetitioner'switnesses when on direct examinationand the testimony ofthese same witnesses in the same proceeding when on cross-examination;and the conflictsbetween the testimonyof petitioner's witnessess in therepresentation proceeding,on the onehand, and the testimony of Com-pany's Vice President Robert J Ross and Plant Superintendent Elmer N.Wells, who testified for the Company, on the other hand, I have con-sidered the demeanor testimony of these witnesses in the unfair laborpractice proceeding,and the record made in the unfair labor practiceproceeding.The Petitioner Union's witnesses in the representationproceeding,although the Company's department heads, had signedauthorization cards of the Petitioner Union, and had been in communica-tion with William Harvey Frazier, the Union's International representa-tive.The latter appeared on behalf of the Petitioner in the representationproceeding, and asked the questions to which the direct testimony of Peti-tioner's witnesses was the response.The presentation of evidence in thehearing in the representation proceeding was not controlled by the rulesof evidence,while the presentation of evidence in the unfair labor practiceproceeding was controlled by the rules of evidence. The hearing officer inthe representation proceeding did not make credibility determinations,findings of fact, or recommendations,and the Regional Director,not thehearing officer, made the decision. ROSS PORTA-PLANT, INC.501As indicated by the heights, widths, and weights of theequipment,Respondent manufactures aggregate hatchingunits in a number of sizes. Respondent classifies them asits smaller plants; its models35-4, LP 60-7, and LP105-7, thelarger units;Uniplant identified as models160, 200,and 250; and a combination of the largestseparate aggregate batching and cement batching units fora central mixing operation,identified as model 600. Thebatching plants for the cement,called silos,are manufac-tured in different sizes or models having a barrel capacityranging from250 to 600 barrels. All thecement and ag-gregate hatching units are manufactured on order, and insome degree custom made to the requirement of thepurchaser.Delivery is made 30 to 60 days after thereceipt of the order or sales contract.In some instances,delivery is in 90 days.Some functional subassemblies and parts are storagebins; weigh bins; clamshell gates for closing and openingthe bins; the conveyor arm, approximating 35 to 40 feetin length,which carries the weighed aggregates to themixer; the cylindrical flue, or screw,13 to 14 feet inlength,for carrying the weighed cement to the mixer, andspreading it over the aggregate;water storage tank withpump and meter;motors and their wiring to provide 9 to185 horsepower for automatic interlocking operation ofthe functional subassemblies and parts, and an instrumentpanel and electronic devices for power control run by asingle operator;and a transportation system for makingthe units mobile upon being attached to a truck-tractor,consisting of single or tandem axles, single or dualwheels, airbrakes, and kingpin rub plate for a fifth wheelconnection.Respondent'smotor truck and vehicle scales arecomplete units of welded steel construction.They aredesigned for steel decks, but wooden decks may be sub-stituted.They are manufactured in single and in tandem-connecting units. The single unit, in five models or sizes,is suitable for weighing dumptrucks,bobtail trucks, andDepartmentEngineeringPurchasingStockroom,Shipping,and ReceivingAutomatic ControlsShear and BreakPartsConveyor RollerConveyorSmall Batch Plants35-4, and LP 60-7UniplantSiloScalesNo. 1 Finish-upNo. 2 Finish-upElectricalMachine ShopPaintDepartment Headson June 25,1965James IsomBarton KeelerJohn B. Croftother light vehicles,and their loads. The two scale sec-tions connected in tandem,in six models,provide a largeplatform size to weigh large trucks, trailers, and off-highway vehicles, and their loads. The platform of the sin-gle unit has a capacity that ranges from 10 to 30 tons, andsize that ranges from 20 by 10 feet to 30 by 10 feet. Theplatform capacity of the tandem-connected units rangesfrom 30 to 70 tons, and the platform size ranges from 40by 10 feet to 60 by 10 feet.Respondent is relatively new both in the manufacturingbusiness,and in the manufacture of this equipment. Itmade its first deliveries in 1958. It is housed,on substan-tial acreage,in an office or administration building andtwo plant buildings.The second plant building wascompleted in April 1965.Ruben Ross,and his sons,Robert H.Ross and C. L. Ross, constitute the Board ofDirectors.The Board of Directors determines all policymatters. Ruben Ross is president,Robert H. Ross is ex-ecutive vice president,and in charge of sales and adminis-tration,and C. L.Ross is vice president in charge of en-gineering,with management authority over plant opera-tions. Ruben and Robert Ross have their offices in the of-fice administration building. C.L. Ross has his office inthe plant. Joseph P.Keith,a graduate engineer, is theproduction manager of the plant.Elmer Wells is the plantsuperintendent,and E. A.McBride is the assistant plantsuperintendent.Keith, Wells, and McBride are located inthe plant, and have the overall supervisory responsibilityfor the employees who numbered in 1965 from a low of55 or 56 employees to a high of 115 employees.Plant operations under Keith, Wells, and McBride aredepartmentalized in 18 departments.Respondent hasoperated by departments since its origin in 1958. Thesedepartments, the department heads's the approximatehighest member of employees assigned to each depart-ment in 1965, and the number on or about June 25, 1965,are shown in the following schedule:Highest numberof employees inNumbereach departmenton June 25,in 19651965656365436313842638318101610-121288554522286462Larry J acksonDoyle WardRuben PackerBilly Ray WeathermanFred BatesReggie WellsDonald CoxDalton FergusonGilbert MedcalfFrank LongBilly HobbsEarl DabneyJoseph CervenkaHarveyHamlettTruman Clye AdamsEach named department head had been in charge of his respective de-partment since at least May 1964',Thehighest plantwide total number of employees was 115. Some de-partments had their highest numbers on dates different than dates onwhich other departments had their highest numbers308-926 0-70-33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDEach of the above departments perform importanttasks in Respondent's operations. The equipment isdesigned, planned, and drawn on blueprints by the En-gineering Department, headed by James Isom, a graduateengineer, pursuant to company policy conveyed by VicePresident C. L. Ross. The plants and their parts and sub-assemblies are high cost items and are made for the com-petitive market. Each plant model, and subassembly andpart which Respondent makes are planned, and drawn onblueprints, in detail to avoid deviation at the departmentallevels.The Automatic Controls Department, headed byLarry Jackson, builds the electronic devices which con-trol the separate and interlocking operations of the func-tional parts or subassemblies of each complete plant orunit.These controls are built to meet Federal, State, andlocal government requirement.The Purchasing Department under Barton Keeler han-dles the purchasing of the machinery and equipment tooperate the plant, materials, and the subassemblies, andparts not made in Respondent's plant that go into themaking of Respondent's end products. This departmentalso handles the taking of annual and quarterly plant inventories.Until June 30, 1965, there was a Stockroom,Shipping and Receiving Department headed by John B.Croft,which carried an inventory of parts, receiveddeliveries, made shipments, and prepared the completedunits and other items scheduled for shipment. It builtrubber chutes or shrouds to cover equipment when intransit, put belt lining on pulleys, and packed scales andother pieces of equipment to protect them against damagewhen in transit. When Croft resigned on June 30, 1965,this department was merged with the Purchasing Depart-ment under the direction of Keeler.The Parts Department, headed by Ruben Packer,builds many of the parts and subassemblies built into theUniplants, the large and small batch plants, and the silos.The crown tail pulleys and flat head pulleys which this de-partment builds in many sizes, as original equipment aswell as replacement equipment, sell in the replacementmarket in a range from $86 to $400. It makes hook-upbearings, clamshell gates by which the storage and weighbins are opened and closed, the cylindercal flue or screwwhich carries the weighed concrete to the mixer, andbogey axles to make the equipment mobile. These items,like the remainder of the parts and subassemblies itmakes, are precision made items, and must meet theblueprint specifications to ensure that each of the subas-semblies performs its intended functional operation in achain of automatic synchronized interlocking operations.Here subassemblies and parts are made on special order.For example, Packer and Calvin Ingram, at the time thelatterwas laid off, were making, and assisting in thedesign of, a large bogey axle to make mobile an extralarge aggregate batching plant which Respondent hadcontracted to build. In January 1964, Respondentadopted the policy of training welders, and assigned thistask to the Parts Department.The Conveyor Department, headed by Fred Bates,builds the conveyor, an integral and vital part of the ag-gregate batching equipment. It is a metal trough, 30inches in width, from 35 to 40 feet in length, with a depthrunning to 41 inches, in which a belt approximately 30inches wide revolved by rollers automatically powered,carries the aggregates from the weigh bin to the mixer.Like the other subassemblies and parts, it is precisionmade to ensure its operation in a scynchronized inter-locking chain of operations. The troughing rollers andidlers that revolve the belt in the conveyor, and the idlerswhich move the elevator buckets and their chains in thesiloaremade in the Conveyor Roller Department,headed by Billy Ray Weatherman. These items of equip-ment are also precision made in accordance withblueprint specifications. The troughing rolls, comprisedof rollers on a round steel belt, made by this department,sell in the replacement market in a range, depending onbelt size, from $85 to $180. The idlers it makes,also as-sembled on a round steel belt, sell in the replacement mar-ket in a range, depending on size, from $40 to $62.The Scales Department, headed by Frank Long, buildsthe separate lever type scales installed in the aggregatebatching plant, as well as the scales installed in the silo forweighing the cement. The gauge or dial head unit in thescales is purchased from the Fairbanks-Morse Company.The complete building of Respondent's platform scales,ranging in platform capacity from 10 to 70 tons, and insize from 20 feet by 10 feet to 60 feet by 10 feet, is alsodone by this department. The gauge or dial head unit isalso furnished by Fairbanks-Morse. The Shear and BreakDepartment, headed by Doyle Ward, operates the shear-ing machine that cuts the heavy gauge sheet steel for thesides, tops, and bottoms of all of the batching equipment,and for the platform and other sections of the scales forweighing heavy loads. In this department, lighter steel iscut for subassemblies and parts. This department alsooperates the break machines that shapes the steel cut withthe shearing machine for parts and subassemblies. Thisdepartment, under its department head, is entrusted witha large shearing machine, two break machines, and arolling machine. It is expensive equipment.The small batch plants are built in the Small Batch De-partment, headed by Reggie Wells. The 35-4, LP 60-7Department, headed by Donald Cox, builds the larger ag-gregate hatching models. The Uniplant, a combination ofseparate aggregate batching equipment and cementbatching equipment in its three models is built in theUniplant Department, headed by Dalton Ferguson. TheSiloDepartment headed by Gilbert Medcalf, builds thesilos that batch the cement. These departments cut thelengths that go into the making of the frame and reinforc-ing sections from angle iron, weld them together to formthe frame, weld to the frame the sheet steel sheared forthe particularunitby the Break and Shear Department,to form the blank or basic unit, builds in the parts and sub-assemblies which are made in Respondent's plant, andperform the fabricating work that readies it for the finish-ing operations of the Finish-Up Crews.The two departments identified as Finish-Up CrewNo. I and Finish-Up Crew No. 2, headed by Billy Hobbsand Earl Dabney, respectively, attach to the units motors,air compressors, controls, and other parts and subassem-blies not made in Respondent's plant. Some of theseitems are elevator buckets and chains, belts, meters, scaleheads, protex dispensers, and additive dispensers. TheElectrical Department, headed by Joe Cervenka, does thewiring, and works with the Finish-up Departments in in-stalling the automatic controls. The units are then paintedby the Paint Department headed by Truman ClydeAdams. Certain attachments are left offuntilthe paintingis completed. The Finish-Up Crews then affix these at-tachments. A complete machine shop, headed by HarveyHamlett, is available to all production departments. Thisis also a separate department.On August 20, 1965, the position of quality control en-gineer was established by Respondent, and offered to ROSS PORTA-PLANT,INC.503Hobbs by Production Manager Keith on instruction fromRobert Ross. Hobbs accepted it. The Finish-Up Depart-ment No. 1 which he headed was consolidated withFinish-Up Department No. 2, and Dabney, who headedNo. 2 was given charge of this consolidated operation.On August 23, 1965, Keith handed Hobbs a schedule onwhich was listed his duties as quality control engineer.Under the supervision of Wells and McBride, he had theresponsibility of inspecting both products and equipment.He was to inspect the work as it was being done to see ifplans, specifications and standards, and the plant workorders, were being followed, assist in checking out scales,automatic equipment, motor rotation, and related itemson all hatching equipment, complete a final inspectioncheck list for each product sold and list serial numbers foroutside suppliers equipment being used,assist in thetie-down and crating of materials being sent separatelywith the unit being shipped, make a final checkout at thetime the equipment was scheduled to leave the plant, andto see that no Ross product left without quality controlclearance. Hobbs was also charged with making a safetyinspection of plant equipment. He was to check hoists,electrical equipment, look for oxygen and gas line leaksand air leaks, see that safety guards were present onmachinery, prepare safety bulletins, and maintain a safetybulletin board, watch for safety hazards in general, andassist in the evaluation of Respondent's insurance pro-gram.The department heads receive work orders fromProduction Manager Keith. The heads of the PurchasingDepartment, Engineering Department, and AutomaticControls Department receive them directly from Keith.The heads of the Parts Department; Shear and Break De-partment; Conveyor Roller Department; Scales Depart-ment; Silo Department; the No. 1 and No. 2 Finish-UpDepartments, which were merged on August 20, 1966;the Machine Shop; Electrical Department; and Paint De-partment, receive the work orders indirectly from Keith,through Plant Superintendent Wells. The heads of theUniplant Department, the 35-4 and LP 60-7 Department,the Small Batch Plant Department, and the ConveyorDepartment, receive them indirectly from Keith throughAssistantPlant SuperintendentE. A. McBride. The de-partment heads, who work with their hands along with therank-and-file employees they direct,7 assign the particulardepartmental work to be done under a work order tothese employees, and schedule its completion to meet thedelivery date shown on the work order. Some departmentheads have set up within their departments particulargroups to handle the diversified work their departmentsdo. In the case of parts, subassemblies, scales, and con-trols, they are scheduled for completion by the depart-ment heads of the departments building them so they canbe transferred to the departments which build them in orattach them to the plants being built, in time to permit thelatter to meet their schedules. The head of the departmentbuilding a plant- a silo, small batch plant,uniplant, a35-4, or 60-7 plant,-gears the work under him to a timethat will permit the Finish-Up Crews, the Electrical De-partment, and the Paint Department to perform thefinishing operations within a time that will permit deliveryon the date scheduled in the sales contract. The head oftheMachine Shop schedules the work his departmentdoes as an auxiliary service to the production depart-ments to permit the particular department for which theworkis done to meet its time schedule.The department heads closely direct the work of theemployees in their departments by designating the em-ployees who are to handle certain types of work, or assig-ning the work to be done on each work order, and bychecking the progress of the work being done. Closedirection is necessary to ensure that the equipment manu-factured has the quality required to meet the competitionin the industry, and to withstand the heavy pressure on itin its use in construction work,and to see that each of themany functional subassemblies of the overall unit or plantare precision built, and built-in or installed, to performsmoothly its intended interlocking operations. In view ofhigh production costs and the time scheduling, any delaydue to faulty work would seriously impair the economicposition of Respondent.8The control or direction of employees by each depart-ment head is geared to the part each department plays inthe manufacturing of a plant or its subassemblies or parts.For example, each department head has the authority torequest from the plant superintendent or Assistant plantsuperintendent, or Production Manager Keith, dependingon the department involved, the termination as a depart-mental employee any employee who is not contributingto the work of the department. This has been done by de-partment heads who have had employeesnot doing, intheir opinion, satisfactory work. The employee who is notwanted by the department head will be transferred out ofthe department as soon as practicable, and will be as-signed to another department by Keith, Wells, orMcBride, or terminated. Some department heads havenot exercised this authority. However, the authorityis there for them to exercise. The department heads havethe authority to recommend raises for departmentalemployees, subject to review and approval by WellsandKeith, or by Keith and McBride, or by Keithalone, depending on the department. The recommenda-tions are approved and sent to the Board of Directors,absent some inequity to the employees as a whole,if the employee has spent the minimum time as anemployee or at the wage rate he is receiving when therecommendation is made. An unanimous vote by thethree directors is necessary for favorable action. TheBoard maintains what it considers a proper balancebetween costs and revenue. Labor costs are a substantialcost factor and a change in an employee wage due to awage increase will affect that balance. If the balancewould not be adversely affected by the raise, or a patternof raises, at the particular time, and there would be nobreach of policy by the raise, the Board of Directors will'The amount of work they do with their hands depends on the extentthe employees need personal direction In some instances.the employeesdo not require the close direction that is needed in other instances In theformer case, the department head has more time to work with his handsHe is an expert in the work of his department,and his participation in itcontributes to the instruction of his crewsAs previously found,the units manufactured range in price from$20,000 to $80,000 per unit In 1965, in the months of April, May, June,and July, respectively, 24, 15, 19, 11, and 23 units, respectively, weredelivered. The number of units in production can be estimated to average20 per month for this period.Since only a limited number of units.even inthe high production months,are produced,the unit costs are high.Rejec-tion,or reworking, of plants, subassemblies or parts,because of faultywork would entail substantial economic loss not only because of highproduction costs, but also because the delivery schedule, so vital to thecontinued in-flow of payments to meet financial obligations,would be seri-ously impeded.Failure to deliver just one plant because of faulty workwould substantially reduce gross receipts. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDfavorably act on the_ department head's recommendation.Each department head trains employees to-do the workof the particular department. As previously found, RubenPacker, as head of the Parts Department, was also as-signed the task of training welders for all of Respondent'sdepartments.9 Frank Long, as head of the Scales Depart-ment, was assigned the task of training Assistant PlantSuperintendent E. A. McBride in making and maintainingof scales, and also had the special assignment of traininga Charles Kizer in this work. Kizer was assigned to hisdepartment for this training. The Machine Shop, En-gineering Department, Automatic Controls Department,and Scales Department, may accept outside work. Har-vey Hamlett, James Ison, and Larry Jackson, the head ofthe first three departments, decided independently if theirparticular departments can accept the work. If the par-ticulardepartment can, the department head willdesignate the employees to do the outside work. To ac-cept outside work for the Scales Department, Long mustbe able to assure Wells or Keith that it will not interferewith his department's scheduled production require-ments. If the work may be done, he assigns the employeesto do it. The Scales Department is the only one of the fourdirectly involved in the production line. For 3 weeks,starting inMay 1965, the Break and Shear Departmenthad a night shift operation under Department HeadDoyle Ward. There were two employees in this depart-ment under his supervision. Two or three painters of thePaintDepartment worked the same night shift as theShear and Break Department under Ward. Ward was incharge of the painters, as well as the employees in his de-partment, and checked their work. He was in charge of allthe employees on this night shift.Overtime is specifically authorized by Plant Superin-tendentWells or Assistant Plant Superintendent Mc-Bride. However, overtime work depends on the needs ofeach department for the additional man-hours. Each de-partment head has the responsibility of requesting over-time for his department when it is needed to get the workon parts, subassemblies, or plants being done by the de-partment completed on schedule. The department headwillusuallywork the overtime assignment. He willrecommend for overtime the employees working on theparticular unit to be completed. The recommendation isfollowed, unless Keith, Wells, or McBride assigns em-ployees from other departments who are temporarilyavailable because of a drop in the work load of their de-partments. The department heads keep Keith, Wells, andMcBride advised of the extent their employees aregetting out the work scheduled for their departments,and whether they need additional men or could do withless.Keith,Wells, and McBride, therefore, know of theavailability of employees for temporary assignment toother departments, and the departments which need addi-tional help. They then assign the available employeeswhere they are needed.Leaves of absences and timeoffs are specificallyauthorized by Wells or McBride. The policy is to grantleave or timeoff because of illness, and to grant leave ortimeoff for other purposes if the work schedule of the par-ticular department permits. Any excessive amount ofleave or timeoff has the attention of Wells, McBride, andKeith, as well as the department head, as' it is contrary toplant policy. The employee requesting leave or timeoffmakes the initial request to the department head. If thelatter has no objection, he sends the employee to Wells orMcBride. In the absence of objection by the departmenthead, the request is granted. If the leave or timeoff will in-terfere with the work schedule of the particular depart-ment, or the employee making the request has had morethan a reasonable number of absences or timeoffs, the de-partment head so informs the employee. The latter maystill go to Wells or McBride but the department head mustinform Wells or McBride of his position. The leave ortimeoff will be denied in this situation absent someunusual or extraordinary circumstances. There are in-stances where an employee will bypass the departmenthead, and make the initial request to Wells or McBride fora wage increase, leave of absence, or timeoff. It is not un-common for a few employees to do this in any group ofemployees.Wells or McBride will talk to him about hisrequest, but will consult the department head before tak-ing action on it. Wells testified that the proper procedureis for the rank-and-file employees to make these requestsinitially to the department head.The department heads are paid an hourly rate, and notan annual wage. The hourly rate they receive is substan-tially higher than the rate of the rank-and-file employees.In June 1965, two leadmen working under departmentheads were receiving the same hourly rate as their depart-ment heads.10 The rate for all the department heads wasincreased by 25 cents on August 30, 1965, to $2.50 perhour. This increase enlarged the margin between the ratesfor these department heads and leadmen.The Examiner had the opportunity to view thedemeanor of the department heads who testified for theGeneral Counsel in the unfair labor practice proceeding.These witnesses were Ruben Packer, John B. Croft, JoeK. Cervenka, Billy Ray Weatherman, Earl Dabney,Frank Long, Doyle Ward, Fred Bates, Donald Cox, BillyHobbs, and Reggie Wells. This testimony disclosed thatthese employees were accustomed, and had been ac-customed, to exercising authority. This testimony andtheir substantive oral testimony disclosed that they knewthey had the authority to responsibly direct the men in theperformance of the work assigned to the departmentswhich they headed in Respondent's business, and exer-cised it, and had the authority to effectively recommendwage increases, discharges, and transfers, and exercisedit.3.Analysis and concluding findingsI find from all the relevant testimony that the heads ofthe departments listed in the tables under section III, A,9Welding is a basic task in all production departments and the MachineShop Department, as it is a means of Joining precut pieces or sections ofsteel together to form a plant, part or subassembly, or building-in subas-semblies or parts. However, it is only part of the work of building a part,subassembly or complete plant. In the making of a garment, considerablesewing is done in joining the precut pieces together but, there is muchmore involved if the garment is to fit and have an attractive appearance.Analogously, in fashioning a part or larger unit, much more than weldingis involved if the unit is to conform to the specifications on the blueprint,be a finished product, and be adquate to perform its intended function. Itmust be fabricated.11There were five leadmen on August 30, 1965, under departmentheads. They were John Newby under Hobbs, Ben Gilbert under Hamlett,Elbert Sledge under Medcalf, Bobby Blackmon under Donald Cox, andWilliam Crim under Ferguson Newby received $2 25 per hour, the samerate Hobbs received, and Sledge received $2 25, which was the rate Med-calf received. The rate for an experienced rank and file employee rangedfrom $1 75. ROSS PORTA-PLANT, INC.5052, supra,and the holders of the position of Quality Con-trol Engineer,held by Billy Hobbs,are supervisors withinthe meaning of Section 2(11) of theAct. tlThe depart-ment heads responsibly direct employees,and effectivelyrecommend wage increases,transfers,and discharges.The quality control engineer responsibly directs em-ployees. Each of them has numerous complex assign-ments to perform in a high cost operation.Such a situa-tion requires close supervision at each department level.Keith who plans the whole production program,in termsof plant operation and coordination of all its factors, thatis planning,manpower,equipment and material,could notexercise this type of supervision.Wells and McBridecould not exercise adequate direct supervision of thework and conduct of the 70 to 115 employees in twoseparate plant buildings who perform the many complexoperations leading to the completed plants Respondentmanufactures.'''-'If the department heads are not super-visors, the employees are without adequate direct super-vision in a high cost operation a large part of the time.There is testmony that Wells and McBride are constantlymoving through the plants a number of times daily, andthat Keith does so a number of times a week.However,there is undisputed testimony that they do not stop todirect the work of rank-and-file employees,but to consultwith department heads from time to time about the manyplant operations which they must coordinate if the unitsare to be completed and delivered as scheduled."In reaching this conclusion,Ihave considered GeneralCounsel's evidence showing that on June 15, 1965, after11 James H. Matthews & Company v. N L.R.B.,354 F 2d 432,434-435, 61 LRRM 2070, 2072-3 (C A. 8), enfg. 149 NLRB 161, 171;N.L R.B. v. Inland Motor Corp of Virginia,322 F 2d 457, 458-460,(C A. 4), enfg. 138 NLRB 516, 518-519;Crown Aluminum IndustrialsCorp. v. N.L R B,352 F.2d 84 (C A. 3), enfg 150 NLRB 58;N.L.R B.v.Hamilton Plastic Molding Co.,312 F.2d 723, 725-727 (C A. 6), enfg.asmodified 135 NLRB 371;Jones Packing Company,159 NLRB 988,Powers Regulator Company,149 NLRB 1185;Irving Air Chute Co.,Inc,149 NLRB 627, 633-635, enfd 350 F.2d 176 (C.A. 2) In thesecases, the ruling that the employees were supervisors favored the unions.Here it favors the employer. There is only one standard.12Donald Cox, who headed Respondent's 35-4 and LP 60-7 Depart-ment, testified that his department had space in one of the plant buildings60 feet in length, on both sides of the aisle, and had hoists 16 feet high onboth sides of the aisle. He separated his employees into two crews, and as-signed a crew to each of two plants his department built at thesame timeHe directed one crew, and Bobby Blackmon, his leadman, directed theother crew. The plants his department built ranged in travel length from 53feet to 54 feet 6 inches, had a travel width from 7 feet 10 inches to 9 feet10 inches, a travel height of approximately 13 feet 6 inches, and weighed16,000 pounds and 23,000 pounds. As can be seen from the description ofthe plants built by other departments,supra,the Uniplant, Silo, SmallBatch Plants, Finish-Up No. I and No. 2, Paint, Scales, and ConveyorDepartments, must each occupy space in length of 50 feet to 70 feet. Itcan be assumed that the Break and Shear Department which housesthe large shearing machine for cutting large sheets of steel, and twocutting machines and a rolling machine, occupies 50 feet, and the Purchas-ing Department which includes the Stockroom, Shipping and ReceivingDepartment occupies from 50 to 70 feet The employees in the Engineer-ing,Automatic Controls, Parts, Machine Shop and Electrical Depart-ments work at benches or tables. It can be assumed that each of these de-partments occupies a space of 25 feet. The total approximates 700 feet orthe equivalent of two city blocks. There is testimony that the original plantbuilding is a large L-shaped building. The second plant building, whichwas completed in April 1965, to permit expanded operations must also bea building of substantial size. Cervenka, the head of the Electrical Depart-ment, testified that his department was 350 feet across the plant buildingfrom Long's Scales' Department13James H. Matthews & Co v. N L R.B.,354 F.2d 432, 435 (C.A. 8);Vega et al. v. N.L.R B.,341 F.2d 576, 577 (C.A. 1), affg. 145 NLRB 452,N L R.B. v. Supreme Dyeing and Finishing Corp.,340 F.2d 493, 494the Union began its organizational activity, Respondent,by its attorney, informed these department heads for thefirst time they were assistant foremen14 and supervisors,and also informed them they should not engage in unionactivity, and that they had the authority and responsibilityto exercise specifically outlined supervisory duties. How-ever, the department heads exercised the supervisoryauthority related above before June 15, 1965, and con-tinued to do so after that date, independently of the oralstatement to them of their duties, and also independentlyof the written statement of duties which Respondent'srepresentatives handed to the department heads on June30andAugust 30, 1965, and had them sign."Respondent, apparently on advice of counsel, began"beefing up" the status of the department heads as super-visors within the meaning of the Act by holding meetingsof these personnel every Monday morning, furnishingthem manuals containing methods and techniques fordirecting plant operations and employees, raising theirwages, and informing them in writing of what theirresponsibilities were with respect to the direction of em-ployees. As stated above, these department heads exer-cised supervisory authority within the meaning of Section2(11) of the Act prior to the inauguation of this beefing-upactivity by Respondent. 16 It is true that they recom-mended wage increases in writing for the first time afterthe June 25, 1965, representation hearing'17 upon instruc-tionsfrom Respondent.However, they effectivelyrecommended wage increases orally prior to this date.The Act does not require recommendations to be in writ-(C A. 1), enfg 147 NLRB 1094;N.L.R.B v. Mt. Clemens MetalProducts Company,287 F.2d 790, 791 (C.A. 6), enfg. as modified 126NLRB 1297, 1298, fn. 414At least Long and Weatherman met that evening with William Har-vey Frazier, the Union's international representative in charge of the or-ganizational activity, and he told them that in his opinion they were lead-men. Vice President C. L. Ross testified that the business grew rapidly inthe 8 years of its existence, and the department heads grew with the busi-ness, that time was not taken to give them titles as they did not meananything, and they may have been referred to as crew chiefs or heads ofdepartments.is I have considered the evidence that Respondent has the same retire-ment plan, an accident insurance plan, and vacation plan, for departmentheads, as it has for rank-and-file employees While this evidence causes acloser scrutinizing of the department heads' duties in determining whetherthey are the duties of a supervisor, it does not foreclose a finding they aresupervisors. There is nothing in the Act that precludes supervisors fromthe enjoyment of the above protection that rank-and-file employees enjoy.16A leadman may be a supervisor within the meaning of Section 2(11).James H. Matthews & Co v. N.L R.B, supra11Vice President C. L Ross testified that Respondent informed the de-partment heads in writing on June 30 and August 30, 1965, of their super-visory responsibilities, and required them to recommend wage increasesin writing, in view of their testimony in regard to their duties in the June25, 1965, hearing. Ruben Packer, Billy Ray Weatherman, and BillyHobbs, on direct examintion in this representation proceeding, in effecttestified that the work of their departments was largely a do-it-yourselfoperation in which they as older employees gratutiously offered to helpthe younger employees to learn the ropes. They also testified that in theiropinion they did not effectively recommend increases in wages for theirmen when they asked Wells or McBride to see that increases were grantedto certain employees Packer, Weatherman, and Hobbs had enlisted in theUnion's cause of organizing Respondent's plant, and because their in-terest favored the Union's cause the testimony they gave in response toleading questions by Frazier, the Union's international representative, isnot on all fours with the facts. They repudiated this testimony on cross-ex-amination, and in the unfair labor practice proceeding Long, who did nottestify in the representation proceeding, gave similar testimony on directexamination in the unfair labor practice proceeding that the others gave ondirect in the representation proceeding He modified this testimony con-siderably in his cross-examination. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDing in order to be effective recommendations. The super-visoryauthorities listed in Section2(11) of the Act arestated in the disjunctive,and the exercise of one onlymakes the person exercising it a supervisor,and theamount of time an employee works with his hands is notconclusive for or against the proposition he is a super-visor.The question is; "Does he have any one of theauthorities listed in Section2(11)9"James H. Matthews& Co., supra.It is not necessary that he exercise it.Leonard Niederriter Co.,130 N LRB 113B.Union A nimusand Alleged8(a)(1) 1iolation.s 'HAs stated below,ProductionManagerKeithquestioned employeeJack W.Hughes on June 1, 1965,about his interest in representation by a union,and hissoliciting signatures on a petition for representation by aunion.On June 7,1965, VicePresident Robert Ross helda meeting of employees in which he stated that he hadgotten wind that someone was trying to start a union; thattheydid not want a union as Respondent could do asmuch or more for them as a union could, that they weregoingto tryto avoid a layoff becausetheyhad plenty ofplants to build;that in a sales areaof 300miles aroundtheir Brownwood plant they could sell cheaper than theircompetitors if they stayed nonunion, that if the em-ployees went union they would lose all the business theyhad up North because the higher labor cost would haveto be reflected in their prices,'"and that they could not af-ford to close down as they had a lot of contractsto fill,and had done a lot of expanding and owed money to thebank.He said that he heard that someone had passedaround a petition to get the Union in, and would be happyif someome passed a petition around to keep the Unionout, and also said that some of the new men were eligiblefor a raise, but Respondent would be unable to give anyraises because of the union organizationalactivity. In thecourse of this speech,he asked if they would not preferWells and Keith as supervisors instead of some unionrepresentative,and picked up a booklet showing unionsalaries,and made a reference to a provision in it thatpresumably disclosedthatInternational RepresentativeFrazier received$50,000 a year, and accompanied thereference with a statement thatthey wouldhave to con-tribute to this salary.The booklet,however, identified therecepient of the $50,000 annual salary to be GeorgeMeaney, presidentof AFL-CIO. A day orso later, HaryHamlett,head of the Machine Shop Department, askedemployeeGaryWayne Carriger to sign a petition againstthe representation of employees by a union. 11Employee GlennC. Stricklandtestified for the GeneralCounsel thaton July 15, 1965, VicePresident RobertRoss held another meeting of employees.He talked tothem,and then introduced his father,President RubenRoss, who talked to them.Bob Ross then asked if any-body else had anything to say. Vice President C. L. Ross,who was already standing, said "I don't believe the shopcan survive with a union."C. L. Ross admits he madesuch a statement,but claimed he made it following thespeech of his brother, Vice President Robert Ross, inearly June in regard to the economic impact unionrepresentation would have on Respondent's sales. Thiswould be his June 7 speech. Strickland,in anaffidavit hegave to a representative of the Regional Office, datedSeptember 8, 1965, stated that the statement of C L.Ross followed the speech of Robert Ross in which he said"they were selling a lot of plants in various areas, butwouldn't be able to sell them if the shop wentunion."This would be Robert Ross' June 7 speech. At the hear-ing, Strickland testified that he made a mistake when hestated in the affidavit of September 8, that in a speechwhich preceded C. L. Ross' remarks about the survivalof Respondent if a union represented the employees,Robert Ross made reference to the impact of unionrepresentation on the sales of Respondent's equipment.He testified he saw this error after he had been inter-viewed a few days before the hearing by Norman W.Eckhardt, counsel for General Counsel, and mentionedthe error to Eckhardt. Eckhardt crossed out the referencein Strickland's affidavit to Robert Ross' speech regardingthe impact union representation would have on Respond-ent's salesOn this evidence. I find that Vice PresidentC L. Ross, on June 7, 1965, following his brother'sspeech about the economic impact representation by aunion would have on Respondent's sales, said he did notsee how Respondent could survive with a union.About a week before the August 4, 1965, election, Pre-sident Ruben Ross came to employee Strickland's workstation and said, "Shorty, I Just want you to know that ifwe beat this union, and I think we will, that we're going tohave a happy shop, and everybody's going to be happy,and we're going to give raises according to the cost of liv-ing, and if any of the employees get into a financial strainwe are going to help them out." This testimony byStrickland is unrebutted. On August 3, 1965, the day be-fore the election, Vice President Robert Ross approachedemployee Joe Huro and asked him how he felt about theUnion. Huro said he did not know, that he did not knowwhat was going on. Ross then said the Union would leadto trouble for the employees financially, since it would betheir first experience with aunion,and the individual em-ployees not the union would decide if they wanted tostrike, and it was up to the Company whether it wantedto agree on a contract. Vice President Ross then askedIN It is undisputed that Respondent's president and vice presidents havebeen and are opposed to employee representation b^ the Union or anylabor organization The question is whether they have acted illegally in re-gistering their opposition to union organization There is an area of allowa-ble economic conflict19Robert Ross illustrated Respondent's competitives position with twomaps On one map, he illustrated with colored thumbtacks where Re-spondent's plants were sold He said that Respondent sold more plantsin his competitors'backyards,than they sold in Respondent's backyard20On June15, 1965,Vice President Ross held a meeting of departmentheads, and introduced to them Alan Schoolfield,Esq as Respondent's at-torneySchoolfield told them they were assistant foremen and super-visors,and recited to them what their duties were as assistant foremen Hetold them they should not engage in unionactivityor attend unionmeetings, and if any of them went out on strike they would be replacedOn June 30,1965, Production Manager Keith furnished to the departmentheads assembled in a meeting,statements of their duties as heads of thedepartments On August 30, 1965,in a separate meeting with each depart-ment head, Keith and Vice President C L Ross furnished them withstatements of their duties as heads of the departments, which they signedThe department heads were notified of a 25-cent-an-hour increase in theirhourly rates at these August 30 meetings On advice of Attorney School-field, Vice Presidents Robert Rossand C LRoss,and Keith,Wells, andMcBride undoubtedly made reference to them as assistant foremenProduction Manager Keith held meetings of the department heads everyMonday morning following the June 25,1965, representation hearing, andgave them manuals containing instructions dealing with plant managementand the directing of employees I find nothing illegal in this conduct ofRespondent as the department heads are supervisors within the meaningof Section 2(11) of the Act It very likely increased the competency ofthese employees and contributed to more efficient operation by Re-spondent ROSS PORTA-PLANT, INC.507Huro how he was going to vote, and he replied that he didnot know. This testimony is also unrebutted. On August3, 1965, Vice President Robert Ross said to employeeGeorge W. King that he would like him to help "us" de-feat the Union, that he hoped he would vote "No" on Au-gust 4. King said he would help all he could.On August 5, 1965, the day after the election, VicePresidentRobert Ross assembled all the employees,about 95, in a meeting, and addressed them. Vice Pre-sident C. L. Ross, Production Manager Keith, and PlantSuperintendent Wells were also present. Vice PresidentRobert Ross said that all he wanted was to see everybodygoing back to work. He also said there were to be nofurther union activities going on in the plant during work-ing hours, and if anyone was caught violating this rule hewould be penalized by a 3-day layoff. On August 9, 1965,a Thursday, each of the department heads was handed co-pies of written rules of conduct to guide employees intheir conduct during their employment. There were twocopies for the department head, and two copies for eachof the employees in his department. One copy was to besigned by the employee, and returned. There were nocompiled written rules to guide employees' conduct inconnection with their employment prior to that time. Therules contain a broad no-solicitation rule, rule 15, banningany type of solicitation or promotion on Respondent'spremises unless special permission is received from theplant manager. Solicitation or promotion includes the dis-tribution of written material, but does not include per-sonal discussion among employees on any subject duringnonworking time. This rule is broad enough to include theno-solicitation rule announced by Robert Ross on August5, 1965, and a ban on the distribution of union literatureand collection of union dues in nonworking areas of theplant during nonworking time without the permission ofthe plant superintendent. Otherwise, the written rules arethose which an employee would normally expect to con-trol his moral conduct in connection with his employ-ment, whether or not announced to him by his employer,other rules governing his employment which were alreadyin effect, but which had not been reduced to writing in theform of a complied set of rules, and rules identified asthose being placed in effect to permit Respondent tocomply with the Federal Wage and Hour Law. The lastgroup has to do with the time an employee must "clock"in or out, when he may leave and return from a break, andrelated matter.C. TheDischarges1.Preliminary findingsRespondent began operating in 1958. During the8=year period from January 1958 to December 31, 1965,itdelivered plants in each of these years in the numbersof 103 for 1958; 204 for 1959; 155 for 1960; 138 for1961; 109 for 1962; 122 for 1963; 153 for 1964; and 150for 1965. It delivered three less plants in 1965 than it didin 1964, although it opened a new plant building in Aprilof 1965 and had this added plant space for additional em-ployees. In 1965, the number of employees ranged froma low of 55 or 56 to a peak of 115. This peak number wasreached around the first of May. At the time of therepresentation hearing on June 25, 1965, Respondent hadapproximately 90 employees. In 1965, the number ofplants delivered each month was 5 for January, 12 forFebruary, 24 for March, 15 for April, 19 for May, 11 forJune, 23 for July, 13 for August, 11 for September, 10 forOctober, 1 for November, and 6 for December. In 1964,the number of plants delivered each month was 6 forJanuary, 8 for February, 20 for March, 11 for April, 19forMay, 14 for June, 17 for July, 21 for August, 6 forSeptember, 12 for October, 13 for November, and 6 forDecember. Ordinarily, production demands in Respond-ent's plant drops to a low in November. December, andJanuary, begins to pick up in February, reaches a peak inthe period of March, April, and May, decreases slightlyin June, increases again in July, and then tapers off to thelow in November.While Respondent delivered three plants less in 1965(the sales price of a plant ranges from $20,000 to$80,000) than in 1964, and its gross receipts were less in1965 than in 1964 in the amounts representing the salesvalue of the three units, the number of employees in 1965ran 20 percent higher than the number in 1964. Respond-ent's month-to-month operations are geared to the salesorders it receives.21 The Board of Directors consisting ofPresident Ruben Ross, Vice President Robert H. Ross,and Vice President C. L. Ross, informs ProductionManager Keith to reduce labor costs as well as othercosts when there is a falling off in sales orders, and, as aconsequence, the estimated gross receipts figures are ad-justed downward. Another factor that requires reductionin labor costs as well as other factory costs is a cancella-tion of orders either before production is started, or afterit is started or completed, and the plant is waitingdelivery, is in transit or has been delivered. Reduction infactory costs is vitally necessary to the maintenance of aproper balance between costs and receipts especially ina high cost operation such as Respondent's.Respondent also has the established policy of tem-porarilymerging a department with another when theproduction needs of the department do not, on a cost ba-sis, justify operating it as a separate department. In addi-tion, employees are transferred to departments wheretheir services are needed. The department head stayswith his crew and directs them during the temporarymerger, and goes with them on a transfer unless there iswork in his department which requires his attention. Aspreviously stated, he is a working supervisor, and workswith his hands. For example, if there is a need for addi-tional workers in the Parts Department or Uniplant De-partment, and there are no orders for a 35-4, LP 60-7, or105-7 plant, the employees in the 35-4, LP 60-7 Depart-ment may be transferred to the Parts Department or theUniplant Department. The department head will go withthem, and they will work as a group unless the depart-ment head's services are needed for something to be donein his own department. In the fall of 1965, Long's ScalesDepartment in anticipation of an order for heavy scales,accelerated itswork output, and finished the workscheduled. The order for the heavy scales did not materi-alize,so his workers were assiged elsewhere. Heremained in his department to complete some unfinishedwork. The work demands on his department had in-creased by the first week of October, and he had two em-ployees returned to him by the time he was discharged onOctober 20, 1965.21As previously found, deliveries are scheduled for 30 to 60 days afterthe sales order, and in some cases 90 days. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDIn June 1965, a two-unit plant was returned by thepurchaser to L. B. Smith Co., Albany, New York, one ofRespondent's distributors. These two units were returnedto Respondent at Brownwood, Texas, in September orOctober 1965. One was still on the premises at the timeof the hearing in January 1966. Anderson EquipmentCompany in June 1965, returned a unit of a two-unitplant shipped to them. This unit was also on Respond-ent's premises at the time of the hearing. In May or June1965, an order for an accumulated batch plant fromRespondent's distributor in Guatamala was canceled.Van Lott, Inc., another distributor of Respondent, can-celed an order for a plant in May or June 1965. Produc-tion had not been started on these units. In June 1965,George & Associates, a distributor of Respondent inPennsylvania, canceled an order for a Model 160Uniplant, with a selling price of $45,000, while it was intransit, and only 200 miles from destination. Respondentrerouted the unit to Chesapeake Bay and Supply Com-pany, Washington, D.C., to fill another order scheduledfor delivery 30 days later. In May 1965, Manatt Con-struction Company, Brooklyn, Iowa, canceled a salesorder of a plant. with a selling price of $36.000, that hadbeen built in April and May 1965, and was in Respond-ent's plant year in Brownwood, Texas, awaiting deliveryto the destination named by Manatt. Respondentdelivered this plant to another customer from whom ithad a sales order. In July 1965, Olsen Equipment Com-pany, Minneapolis, Minnesota, canceled an order for aunit that had been completed. Respondent was waitingfor delivery instructions at the time of the cancellation.Sometime in the period of 1965, between June andDecember, Western States Machinery Company can-celed an order for a plant when it was in production. Thisunit was completed and used to fill another sales order.On the morning of June 29, 1965, Respondent VicePresident Robert Ross held a meeting of all employees,and informed them of the cancellations that had beenmade in that month, and in May, and stated that Respond-ent may have to terminate some employees. In the after-noon of June 29, 1965, Vice President Robert Ross helda meeting of the department heads in which he referred tothe cancellations, and stated again that some employeesmay have to be terminated. He asked the departmentheads to give some thought to selecting the ones in theirdepartments who could be let go. Vice President C. L.Ross testified that his brother also referred to a droppingoff in sales orders. He also testified that in the middle ofJune the Board of Directors decided to reduce costsbecause of the drop in sales, and to advise ProductionManager Keith to reduce labor costs by $500 a week. C.L.Ross testified that he so informed Keith shortlythereafter. This is corroborated by Keith's testimony. C.L. Ross also testified that toward the latter part of May1965, the Board of Directors decided that Keith shouldstart reducing the number of personnel by laying off theincompetentemployeesordeadwood.Keithcor-roborated this testimony.2.Termination of Jack W. HughesGeneral Counsel contends that Respondent, on June1, 1965, discriminatorily discharged Jack W. Hughes, awelder with 3 to 4 years' experience. Hughes wasdischarged about 11 a.m. on June 1, 1965. He had beenhired on May 10, 1965. He was employed in the UniplantDepartment headed by Pete Ferguson. About 10:30 a.m.when he was in the back of the Uniplant Department lay-ing out material, Production Manager Keith motioned tohim to come to where he was standing. He went there.Keith asked Hughes how he liked his job. He said heliked it, but not the wages. Keith then asked him what heknew about the Union. He asked Keith, "What Union?"Keith replied it was rumored someone was getting up aunion. Hughes then said that all he knew about it was thatemployees were asked how they felt about a union, if theywould vote for it or against it, and why. Keith then askedhim if he circulated the union petition. He said yes. Keithsaid that the circulation of the petition could be dan-gerous. On May 21, 1965, Hughes had signed a petitionfor union representation prepared by Calvin David In-gram, and obtained 37 other signatures in it. He returnedit to Ingram about 5:15 p.m. on May 21. Respondent didnot have a no-solicitation rule.About 11 a.m. on June 1, 1965, Plant SuperintendentWells went to Hughes' work station, and told him to gethis tools, and come with him. Hughes asked him if he wasbeing let go. Wells said yes. Hughes asked if he was beinglet go because of his union activity. Wells denied it was.He said to Hughes that his work had not improved as itshould have. He brought him to Keith's office, and gavehim a termination slip to sign. The explanation on theform for the discharge was that Hughes' work was not asgood as it should be. He told Hughes he could not havehis check unless he signed the termination form. Hesigned it, but told Wells he was doing so in order to obtainthe check, and not because the explanation for thedischarge was true. He told Wells it was not the truth.Pete Ferguson, who had signed a union authorizationcard, told Hughes at the beginning of his employment,that his vertical and horizontal welds were satisfactory,but his overhead welds needed improvement. RonaldColeman, a welder with whom he worked, told him ashort time later that he was catching on fast. Fergusontold him the same thing. Vice President Robert Ross sawhim without glasses, cutting a hole with a torch in a con-trol box for a conduit, and told him not to do that workwithout glasses.He obtained a pair of glasses fromKeith's office.22Production Manager Keith testified that he had beeninformed by the Board of Directors in the latter part ofMay that sales were off, and to start reducing the numberof personnel by getting rid of the incompetent employees.Vice President C. L. Ross corroborated his testimony.Keith also testified he had decided the week prior to June1, 1965, to terminate Hughes, and employees Bush andHaak, and informed the Rosses on Friday, May 28, thatHughes would be one of the three let go. Respondent's of-ficials testified that Respondent did not have a policy ofgiving notice of termination or layoff, but did give noticeif it was possible to do so, and laid off and terminated onthe basis of ability, and considered seniority only whereabilities of employees being considered were equal. How-ever, when Keith spoke to Hughes shortly before Wellsnotified him he was laid off, he did not mention or indicatein any other way that he had decided to lay him off. When22On evaluation in context of Hughes' and Keith's testimony in regardtoHughes' employment and discharge, I credit the testimony ofHughes ROSS PORTA-PLANT, INC.509Wells informed Hughes of the layoff, the latter asked himironically to thank Keith for notice of the layoff, andWells replied, "It's not his fault or mine, either one." 2^'Hughes has not been reinstated or recalled.3.The alleged layoff of all rank-and-fileemployees on June 2 and 3, 1965On June 1, 1965, there was posted on the bulletinboard on which notices to employees were posted anotice that the plant would be closed down on June 2 and3, 1965, for the purpose,of taking a general inventory.The plant was closed down for these 2 days. During thattime, Barton Keeler, head of the Purchasing Department,with the assistance of office employees took the invento-ry.General Counsel contends that the closedown, andthe cutting off of earnings for rank-and-file employees forJune 2 and 3, 1965, were in reprisal for employees unionactivity, and that Respondent's reason that the inventorywas needed in connection with a financial statement to begiven to the Citizens National Bank of Brownwood, Tex-as, was pretextual.General Counsel subpenaed Vice President RobertRoss to testify in regard to this issue. He testified thatduring the Memorial Day weekend there was an an-nouncement in the Brownwood newspaper that there wasa change in ownership of the Citizens National Bank ofBrownwood, and that the Board of Directors becameconcerned because Respondent's accounts receivablewere high, and Respondent had borrowed considerablymore money than its financial position indicated was ap-propriate. The Board decided that a financial statementshould be prepared to show the current financial condi-tion of Respondent, and that in connection with thepreparation of the statement, it was necessary that an in-ventory be taken of equipment used in production andmaintenance, and of the plants, subassemblies, and partsbeing built and in the process of construction. An inven-tory of parts, subassemblies and other materials on handin the Stockroom, Shipping and Receiving Departmentheaded by Croft was not necessary as that departmentkept a running inventory of these items. Vice PresidentRoss testified that the inventory was taken by Keeler andthe office pesonnel, and the financial statement wasprepared and furnished to the Bank. Ross testified thatPresident Drinkard of the Bank did not request the takingof the inventory, but did request that the statement beprepared and furnished to the Bank. This testimony is un-rebutted.General Counsel contends that the reason forthe inventory advanced by Respondent is pretextualbecause in the past a general inventory was always takenat the end of the fiscal year which was in November, orwhen the plant was closed down for vacation. He con-tends that the plant was shut down for the inventory inreprisal for the union activity of the rank-and-file em-ployees.The only evidence of union activity known to Respond-entwas the circulation of the petition for union23 Bush was also notified in June that he was laid off Haak was laidoff June 4. He was absent on June 1. A general inventory was taken onJune 2 and 3, 1965, and the rank-and-file employees did not work onthose days. General Counsel does not allege that Bush and Haak werediscriminatorily discharged24Employee Calvin David Ingram had the petition in his possessionfrom May 21 until June 2, when he gave it to Union International Repre-sentative Frazier25 Ingram testifiedWells informed him of the layoff, and had thetermination form in his hand Keith testified it was he. I credit Keithrepresentation, identified as the "barbecue list."24 Whilethe decision to take the inventory was made over theweekend, the earliest day on which the notice could beposted that it would be taken was on June 1. MemorialDay was on Sunday, May 30, but celebrated on Monday,May 31. This was a nonworkday. The Union's Interna-tional Representative Frazier held a meeting during Wed-nesday, June 2, 1965, at the Holiday Inn in Brownwood,which was attended by rank-and-file employees and 13department heads. The rank-and-file employees and thedepartment heads signed union authorization cards at thismeeting. Another union meeting was held by Frazier onthe evening of June 3, 1965, at Flat Rock, a shortdistance away. There is no evidence that any activity in-volving Frazier occurred any earlier than June 2, and theactivity on that day occurred away from Respondent'splant. The decision during the Memorial Day weekend totake the inventory, and the posting of the notice of the in-ventory on June 1, 1965, could not be due to the unionactivity on June 2 and 3, 1965. No evidence was ad-vanced by General Counsel that Respondent had ad-vance knowledge of the plans to hold the two unionmeetings. Very likely, the union meeting on June 2 duringthe workday hours was not even arranged until it wasfound, on the posting of the notice of the inventory onJune 1, that the rank-and-file employees would not beworking during June 2. General Counsel contends thatthe inventory, if made in good faith, would have beentaken on the Memorial Day holiday of May 31, 1965.4.The layoff of Calvin Ingram and James S. Cox onJune 29,1965Calvin Ingram, an experienced welder with 6 to 8years' experience, was laid off on Wednesday, June 29,1965, about 4:15 p.m. by Production Manager Keith inthe presence of Vice President C. L. Ross and Plant Su-perintendentWells.Wells had come to Ingram's workstation, and said to him that Keith wished to see him.They went to Keith's office. Keith said to him that due tofinancialdifficultiesRespondent was having, he wasgoing to have to lay off some of the men, and he was oneof them. Keith said the layoff would be effective Friday,July 2, 1965. He had a termination form in his hand, andasked Ingram to sign it.25 Ingram refused, and askedKeith if he was being let go "on account of the Unionbusiness." Keith replied that he said it, not him, and In-gram retorted that he knew "damn well that's what it'sfor," and asked him why he was keeping welders whocould not weld, and letting welders go who could weld.Apparently Keith did not reply, and he asked him if hiswork was satisfactory. Keith answered that it was, andIngram said that since he was going to lay him off any-way, he might as well tell him he was the one who startedthe union activity. He then asked Keith if he still wantedhim to work until Friday. Keith answered no, that hewould have his check ready for him in 5 minutes, and forhim to check his tools into the supply room.2626Wendel Ingram, the brother of Calvin, Wayne Turner, and JamesShelby Cox were also notified on June 29, 1965, they were being laidoff because of financial difficulties Respondent was experiencing. GeneralCounsel only alleges the layoffs of Calvin Ingram and James Cox to bediscriminatory dischargesThe record does not disclose the circum-stances of the layoffs of Wendel Ingram and Wayne Turner on Tuesday,June 29, or of their election to leave on June 29 instead of working untilFriday, July 2. According to Keith, Calvin said on June 29 that he wouldtake his check then, after he told him he could work until July 2 I havecredited Ingram's testimony. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalvin Ingram began work on May 17, 1965. WhenWells looked at the preemployment test in welding whichhe gave to Ingram, he said to him that it was the best hehad seen for a long time. Wells informed Keith of theresults of the test, and Keith said to Ingram he would likehim to work for them. Ingram asked him how permanentthe job would be, and Keith answered that Respondenthad a slack period during the winter months, but enoughmen quit so a layoff was not necessary. Keith then addedthat in case of a layoff, from the looks of his work and ex-perience, he should not have anything to worry about,because seniority did not mean anything there, that it wasalways the best workers they kept. Ingram accepted thejob of welder, and was assigned to the Parts Departmentunder Ruben H. Packer.On June 25, 1965, which was the Friday before theTuesday on which he was laid off, Calvin, along with hisbrotherWendel and James Cox, attended some of therepresentation hearing which was being held that day inthe courthouse in Brownwood, Texas. The three of themlived in Cisco, Texas, and commuted together daily toand from Respondent's plant in Brownwood, Texas.When the work day ended at 5 p.m. on June 25, theystopped by the hearing instead of driving direct to Cisco,after having coffee at the restaurant across the street fromthe plant. It was 5:15 to 5:30, when they arrived at thehearing. I credit Ingram's testimony that at the conclu-sion of the representation hearing of June 25, 1966, heand his brother, employee Wendel Ingram, shook handswith Union International Representatives D. A. Braze]and W. H. Frazier, in the smallhearing room of thecourthouse in Brownwood, Texas, where the hearingtook place,and inwhich Vice Presidents Robert Rossand C. L. Ross, Production Manager Keith, and Plant Su-perintendent Wells were present when the hand shakingtook place.On May 21, 1965, Calvin Ingram prepared the petitionfor union representation, identified as a "barbecue list"to conceal its true identity, signed it, and gave it to em-ployee Vergil Haak, who signed it and secured 8 othersignatures on it. Haak returned it toIngramabout 10 a.m.Ingram then gave it to employee Jack Hughes. Hughesreturned it to Ingram about 5:10 or 5:15 that afternoonwith 40 or 45 signatureson it.On May 22, 1965, Ingramplaced it under the blotter on the desk of Ruben Packer,the department head. Six to eight other employees signeditwhen it was under the blotter. Ingram gave the list toUnion International Representative Frazier on June 2,1965.227 On June 2, 1965, Ingram attended an unofficialmeeting of the Unionin InternationalRepresentativeFrazier's room at the Holiday Inn Motel, and a meetingon June 3, 1965, at Flat Rock, Texas, called by Frazier.The latter meeting lasted approximately 1-1/2 hours. In-gram signed a union card on June 6, 1965.Ruben Packer, who headed the Parts Department towhich Ingram was assigned during the period of his em-ployment from May 17 to June 29, 1965, told him duringthis period that he wished he had more men who couldjust take a job and do it, without having to be told aboutit,and on several occasions told him that ProductionManager Keith said he did a fine job. Packer testified thatboth Keith and Wells praised Ingram's work, and that In-gram did fine workon light gaugesteel.On June 29,Wells asked Packer to permitIngramto help Ben Gilbertof the Machine Shop Department to run a weldon a con-trol box for a conduit. Wells said to Packer at the timethat Ingram did fine work. Later that day Packer was in-formed by Ingram that he was being let go. Packer wasnot consulted prior to notice of the layoff which Ingramreceived. Packer had testified in the representation hear-ing on June25,1965, on behalf of the petitioner Union.James Shelby Cox, a welder with 7 years' experience,was also laid off on Tuesday, June 29, 1965, effectiveFriday, July 2, 1965. He was informed by Keith on June29 that he was going to have to lay him off on Friday. Coxrefusedto signa form entitled "Termination of Employ-ment" handed him by Keith. The reason for "termina-tion" typedinonthe form was, "Reduction inforces - No expectation of future recall. Termination totake effect 7-2--65." Cox said he did not sign because ofthe statement, "No expectation of future recall."Cox is the James Shelby Cox who accompanied Calvinand WendelIngram tothe representation hearing at thecourthouse in Brownwood, Texas, on June 25, 1965,after 5:15 to 5:30 p.m. when they had finished their dailyemployment at Respondent's plant. Cox shook handswith Union International Representative Frazier after thehearing was over, and when Vice Presidents Robert andC. L. Ross, and Keith and Wells were present in the hear-ing room.Cox was hired in April 1965. He was assigned to the35-4, LP 60-7 Department, headed by Donald Cox.Assistant Plant Superintendent McBride came to Cox'swork station at the end of the workday on June 29, andtook him to Keith's office. When Cox returned, he toldDonald Cox he was laid off. Donald Cox told McBride heshould not lay off Cox as he was a good welder, and a realgood hand.McBride did not answer. Donald Coxtestified that at the time Cox was laid off, Cox, Blackmon,and Millhollon were his top welders, and that Coy Brookeand James Land, two of his other welders at the time,were not good welders. He had complained to McBrideand Wells about the poor quality of their work, and theyhad said to use them inside of the plants where their weldswould not show.About 10:30 am. on July 2, 1965, McBride came towhere Cox was working, and said that it was going to hurthis department to lose him. Cox replied that he was notthat important, and McBride said that he knew what wasgoing on.28About 11:30 a.m., McBride told Cox to checkin his tools. He did, and McBride and he went to Keith'soffice.Keith told him that they were going to pay himthrough 5 p.m., and let him go early. When he left, shortlyafterwards, there were wives of other employees and abarbecue truck in front of the plant building. A barbecuewas being held that day.Cox signed the petition for aunion, the "barbecue list,"and signeda unionauthorization card, and passed out 15to 20 of them at the June 2 and 3 meetings. He obtainedsignatures on 15 cards between June 3 and 7. He col-lected a signed card on Respondent's property from Dal-ton Ferguson, head of the Uniplant Department.Keith testified he let Cox go because he was not asgood as welders who were retained, and lived 50 milesaway in Cisco, and commuted daily with Calvin DavidIngramand WendelIngram.Cox has never been rein-stated or recalled by Respondent."Upon evaluation of relevant demeanor and oral testimony, I do notcredit Keith's testimony that Hughes admitted to him on June I, he wassoliciting signatures on the "barbecue list" on June I'"This is Cox's testimony. McBride denied it On demeanor, I creditCox. McBride admitted that on the day Cox was laid off he told himhe hated to see him go because he was a good worker ROSS PORTA-PLANT, INC.5.Thedischarge of Gary Wayne CarrigerGary Wayne Carriger was discharged after 5 p.m. onAugust 12, 1965.Carriger began working for Respondenton February 25, 1965, as a helper in the Finish-Up De-partment No.2 under Pete Dabney.About 5:05 p.m. on August 12, Plant SuperintendentWells informed him that Keith wished to see him. Hewent to Keith's office, and Pete Dabney, his departmenthead,came into the office shortly afterwards.Wells wasalso present.Keith showed Carriger four or five photo-graphs of writings on silos, and said to him that they haddefinite proof that he wrote the writings on the silos. Hedenied he wrote any of the writings.Keith said he had hadhis handwriting examined.Carriger then picked out onephotograph,and said"Iwrote this one." This photographshowed the writing "Vote Yes" on a silo top or cover.Keith thereupon said that he had to take disciplinary ac-tion,and lay him off for 3 days.29 Carriger said that hecould not be laid off for 3 days, that his wife was expect-ing.Keith said he had to lay him off. Dabney asked Keithif the layoff was not"pretty stiff punishment for such asmall act?" Keith replied he had to go along with RobertRoss's disciplinary action.Carriger then said"he'd beback in the morning to pick up his check."Dabney visited Carriger at his home that evening, andasked him if he would take the 3-day suspension if Keithand Wells would put him back to work.Carriger said hewould.Dabney asked Keith and Wells the next morning,August 13,if they would put Carriger back to work afterthe 3-day suspension.He told them Carriger agreed to goback to work.They said they would have to ask theRosses, that they were in doubt. When Carriger reportedto Keith's office at 9 a.m. on August 13, he asked him ifthey had decided whether he could come back after the 3days. Keith said yes, that he could pick up his check. Car-tiger has not been reinstated or recalled.Carriger testified that on August 1, 1965, during hislunch hour he wrote with soapstone the "Vote Yes" onthe top to a cement silo in 8-inch letters. Employee Lustertestified that he saw the words "Vote, No" painted on theside of a tractor that was driven around the plant area be-fore the election.Luster, also testified that he wrote in12-inch letters "Vote Yes" on a silo 3 days before theelection.Employee John Newby testified he saw Lusterwriting "Vote Yes" on the silo, and saw President RubenRoss photograph what Luster wrote on the silo a day ortwo before the election.It is undisputed that Carriger signed a termination formwhen he picked up his check on August 13. The form heidentified as the one he signed is dated August 5, 1965. Itis stated therein that the last day worked was August 5,and that the reason for the discharge was:Resigned in lieu of acceptance of 3-day layoff fortransgression of Rules(entering pro-union informa-tion on Company Property).Production Manager Keith signed the form in the spaceprovided for his signature, and Carriger signed it belowthe written certification that the reason given was a truestatement of the reason for his termination. I have found,suprathat Harvey Hamlett, head of the Machine ShopDepartment, asked Carriger on or about June 16, 1965," As foundsupra,Vice President Robert Ross announced to theemployees in a meeting on August 5 that there was to be no union511to sign an antiunion petition. Carriger refused to sign it.Carriger signed a union authorization card on June 2,1965, and attended union meetings on July 22 and 29,1965.6.The discharge of Frank LongFrank Long, who headed the Scales Department, wasdischarged on October 20, 1965.Long was first employed on February 4, 1959. Two orthree years later, Respondent set up a Scales Depart-ment, and Long was placed in charge. Barton Keeler ad-vised him of the assignment, and told him that theywanted the best welder in charge. Long's departmentmade the scales for the small batch plants; the largerunits, that is the Models 35-4, LP 60-7, and LP 105; theUniplants, and the silos, and built the heavy duty scalesdescribedsupra,Building lever type systems and calibrating weights, as well as the doing of other assignments inscale building, are exacting and precision work. The jour-neyman must not only have ability as a welder, but alsoinallthefacetsof fabrication.Longwas theacknowledged expert in scale building. The scales weredesigned in the Engineering Department under Isom, andLong and his crew built them. Vice President RobertRoss was highly satisfied with the Scales Department,and what it was doing under Long. On one occasion,Robert Ross almost exultingly said to Long that he andLong were in the scale business. Respondent was theonly company in Texas building heavy duty scales. TheRosses, Keith and Wells were satisfied to rely on hisjudgement in connection with problems arising in the con-struction, cleaning and overhauling of the scales. On oneoccasion, when Long departed from the blue prints in thebuilding of a weigh bin, Wells endorsed the variancebecause Long was of the opinion it was permissible.Assistant Plant Superintendent McBride was trained byLong in the building of scales, their cleaning, and over-haul. So was Charles Kizer, an employee highly regardedby Respondent.I have found that Long and the other department headsresponsibly directed the employees in their respective de-partments, and effectively recommended wage increases,terminations, and transfers, and were supervisors withinthe meaning of the Act. Long's testimony of his duties,and the direction of employees, especially on cross-ex-amination, supports this finding. Long was subpenaed bypetitioner Union to testify at the June 25 representationhearing, although he did not testify. After the hearing,when he was talking to International Representative Fra-zier, the latter interrupted their conversation to shakehands with Vice President C. L. Ross. A short time laterhe and Ruben Packer again talked to C. L. Ross. Longsaid to Ross that he wanted him to know he was for theUnion all the way, and wanted to tell him so, beforesomeone else did. Packer said that it was the same withhim.Ross replied that he knew they were, and ap-preciated their being honest with them. He also said,"We're going to do everything we can to beat the Union,even if it means selling the plant." Long signed a unionauthorization card on June 2, 1965, met with Interna-tional Representative Frazier on June 2, and attended theJune 3 meeting of the Union at Flat Rock. He joined theUnion after he was discharged.activity during working hours, and that a breach of this ban on suchactivity would result in a 3-day layoff 512DECISIONSOF NATIONALLABOR RELATIONS BOARDAs statedsupra,Harvey Hamlett, Machine Shop De-partment head, solicited signatures on a petition againstunion representation, a day or so after Vice PresidentRobert Ross spoke on June 7 to the employees about theunion organizational activity. At the time of the solicita-tion, Robert Ross asked Long if he had signed this peti-tion, and for him to remember who was paying him.Although Long received a 20-cent-an-hour increase onAugust 30,30 Robert Ross was unfriendly to Long follow-ing the June 25 hearing. On one occasion, he told DonaldCox, head of the 35-4, LP 60-7 Department, to avoid as-sociating with Long because of the latter's union activity.Robert Ross called a meeting of employees on August 5,the day following the election, to announce the Board'stelegraphic order granting a review of the RegionalDirector's decision of July 14, and staying the election.Ross said that they did not understand what the ordermeant. He then said that Frank Long was so smart, thatmaybe he could tell them. When Long saw the order theprevious evening, he told employee Kizer it was a delay-ing tactic. Kizer told employees Jackson and Morris whatLong said, and they told Vice President C. L. Ross.Robert Ross, C. L. Ross, Keith, and Wells met with thedepartment heads later on August 5. Robert Ross said tothem that the union activity had caused poor productionand sloppy work. Long stood up and said he did not be-lieve it did. One of the Rosses said it did, but the otherRoss told him to restrain himself, that they did not wantany personal feelings involved in the matter.Ross and Long had a number of differences betweenAugust 5 and October 20, from which it was apparentthat Long irritated Ross. Ross told him on one occasionto keep his mouth closed, that he was causing trouble inthe plant. On another occasion, Ross told him he hadbetter straighten up his attitude or get out, and Longreplied,"Mr.Ross, your attitude toward me couldstraighten up also." Following this exchange between himand Robert Ross, Keith called him into his office, and toldhim that he had been insubordinate, and while he coulddischarge him or fine him 3 days, he would just write itup, and put it in his file. He asked him not to be insubor-dinate anymore. Long said Keith was his boss, and hewould do as he instructed him.During this period, Long "clocked out" a number oftimes before the end of the workday, which was at 5 p.m.He always had permission. On one occasion, Keith askedhim if he was going to attend a union meeting. Longadopted the practice of making frequent trips to the drink-ing fountain and the restroom, the stockroom, and otherdepartments. Long testified he visited other departmentsto see how the work on the plants was progressing so hewould know when his department had to have the scalescompleted for installation. He said the Engineering De-partment could change the design of the lever systems,and he did not want to go ahead until he had to, if therewas that possibility.Joe Cervenka, head of the Electrical Department,resigned his position on July 9, 1965, and later Respond-ent4iiredRayManning. It was rumored in the plant thathe was hired at $3 per hour. The department headsreceived $2.50 per hour. The two journeymen electri-cians received $2.25. On the evening of October 19,1965, which was payday, Long, Manning, and Salas hadcoffee in the restaurant across from the plant. LongtestifiedManning showed them his paycheck, and the slipshowing the regular and overtime work. He received $3per hour. The next morning Long informed LarryJackson, head of the Automatic Controls Department,and Wendel Morris, that Manning was receiving $3 perhour. Shortly afterwards, Long saw them in Vice Pres-ident C. L. Ross' office talking to him. Later in the morn-ing,Wells accused Long of spreading a rumor Manningwas getting $ 3 per hour. Long denied spreading such a ru-mor. About 4:30 p.m., C. L. Ross and Keith told him BobRoss wished to see him. They went with him to BobRoss' office. The latter said "hello Frank, I hate to have todo this", and Keith handed him a termination form. It wasstated therein that he was discharged for not doing his jobas assistant foreman, poor attitude, and quality of hiswork was poor. He was terminated effective October 20,1965. Keith drove Long to his home in his automobile.On September 8, 1965, Hugh Smith, of counsel forRespondent, met with Long in Robert Ross' office. Afterthey were introduced by Robert Ross, Smith said to Longhe understood he gave a statement to the Board, andLong answered that he had. Smith said he would ask himsome question, and he, Long, would decide if he wouldanswer, and what answer to give, and if he decided not toanswer, his decision would not be held against him. Healso asked if Long would sign a letter to the Board inwhich would be a request for a copy of Long's statement.Long said he would think about it. That evening he metwith Board Agent Sharon Stubbs to whom he gave astatemen The next morning he met again with Smith.Smith asked him a question about an alleged incident.Long asked him if what he said the day before about Longbeing the one to decide whether he would answer hisquestions, was still good, and Smith said yes. Long thensaid that he would not say anything and left. On the after-noon of September 9, C. L. Ross called him into his of-fice, and handed him a letter prepared for his signature inwhich a request was made for a copy of his statement. Hetold C. L. Ross he had told him he would not give him acopy of his statement, and Ross said he thought he mighthave changed his mind. Long answered that he had a lotof respect for him, but did not intend to help his lawyer dohis job.7.The discharge of Department Heads Fred Bates,Donald J. Cox, Earl H. Dabney, Billy L. Hobbs, Doyle H.Ward, and Billy Ray WeathermanIt is undisputed that at the weekly Monday morningmeeting of the department hheads on November 1, 1965,ProductionManager Keith advised them to disregardmaterial of the Union sent through the mail, and not to at-tend the meeting of the Union scheduled for Tuesday,November 2, 1965. Department Heads Pete Dabney,Billy Hobbs, Reggie Wells, Clyde Adams, Harvey Ham-lett,Donald Cox, Fred Bates, Tom Huddleston, and BillyRay Weatherman were present. President Ruben Ross,Vice President Robert Ross, and Assistant Plant Su-perintendent McBride were also present. Company busi-ness was discussed during the remainder of the meeting.Bates, Cox, Dabney, Hobbs, Ward, and Weathermanattended the meeting of the Union at the BrowntownerMotor Inn, Brownwood, Texas, on November 2, 1965,beginning at 8 p.m. There were a total of 26 employees ofLong was receiving $2.30 So his raise to $2 50 meant only a 20-centincrease ROSS PORTA-PLANT, INC.513Respondent present. Twenty-five paid dues, and officerswere elected. Doyle Ward was elected a member of theBargainingCommittee, and Wayne Cornelius was electedsecretary of that Committee. On November 3, 1965, inthe morning, Wells asked Bates, Cox, Dabney, Hobbs,Ward, and Weatherman to go to Keith's office. They did,and waited in the outer office. Each was called separatelyintothe inner office. ProductionManagerKeith,Assistant Plant Superintendent McBride, Vice PresidentRobert Ross, and Plant Superintendent Wells werepresent. Keith asked each of them if he was at the unionmeeting. Each admitted he was. Keith then told each ofthem he was discharged. Dabney said the Board held theywere not foremen. Ross said the paper they signed on Au-gust 30 changed all that. Keith then said to Dabney thattwo different outfits were not going to run the place. Rosssaid to each of them he could not be both a dog and a cat.Ross and Keith told each of them that he was a goodhand, and they hated to see them go. Keith told each ofthem that his check would be ready at 1 o'clock. Theypicked up their checks about 1:30 p.m. at Robert Ross'office in the administration office at the top of the hill.On September 8, 1965, Hugh Smith, of counsel forRespondent, asked Hobbs and Donald Cox if they hadgiven statements to the Board which they signed. Theyadmitted that they did. Dabney was asked by Smith onSeptember 9 if he gave a statement to a man from theBoard. He said he did not. He admitted on the stand thathe did give a statement to a Board representative, but therepresentative was Sharon Stubbs, a lady. Smith askedHobbs and Cox if they wouldsigna letter to theBoard inwhich a copy of the statement was requested. They saidthey would. Hobbs was never asked to sign a letter. Coxwas asked to sign such a letter on September 9 by VicePresident C. L. Ross. He declined, and Ross said, okay.When Smith interviewed Dabney, Hobbs, and Cox, hesaid that they did not have to answer any questions heasked them, that they should decide whether to answer orto keep silent.At the time of the hearing, Truman C. Millhollon wasin charge of Shear and Break, Wayne Cornelius of Con-veyor Roller, Bobby J. Blackmon of Small Batch Plants,Gilbert of Scales, Reggie Wells of 35-4 and LP 60-7,Thomas Huddleston of Parts, and Ronald Coleman ofConveyor. The record does not show whether RayManningwas placed in charge of the Electrical Depart-ment to replace Joe Cervenka, who left on July 9, 1965,even though he was paid $3 per hour. Nor does the recordshow who succeeded Dabney as head of the Finish-UpDepartment. Newby was the leadman in that department.There was no replacement for Billy Hobbs as QualityControl Engineer. McBride took over this work. On June25, 1965, Doyle Ward was in charge of Shear and Break,Weatherman of Conveyor Roller, Reggie Wells of SmallBatch Plants, Long of Scales, Donald Cox of 35-4 and LP60-7, Packer of Parts, Bates of Conveyor, and Dabney ofFinish-Up No. 2. This last department was merged withFinish-Up No.1 under Dabney on August 20, 1966,when Hobbs was placed in charge of Quality Control.Ward, Weatherman, Cox, Bates, and Dabney were incharge of the departments they headed on June 25 whenthey were discharged on November 3, 1965. Hobbs wasin charge of Quality Control.8.The layoff of George W. King, Bud Strickland,Marion O'Dell Norman and Gary Brown onNovember 12, 1965It is undisputed that Respondent laid off George W.King, Bud Strickland, Marion O'Dell Norman, and GaryBrown on November 12, 1965. Respondent informedthem they were laid off for economic reasons, and con-tends that this was the true reason for the layoff. GeneralCounsel contends that King, Strickland, and Normanwere discriminatorily selected for layoff, and that GaryBrown, while not discriminatorily selected for layoff, wasdenied reinstatement earlier than January 4, 1966, fordiscriminatory reasons.King, Strickland, Brown, andNorman were offered reinstatement on December 22,1965, and except Strickland, returned to their jobs onJanuary 4, 1966. Strickland did not respond to the offerof reinstatement. King, Strickland, and Brown are wel-ders, and Norman is a helper.At the time of the layoff, Brown was in the Parts De-partment under Thomas Huddleston. King, Strickland,and Norman were in the merged Uniplant and the 35-4,LP 60-7 Departments, under the direction of Pete Fer-guson. Ferguson had been in charge of the Uniplant De-partment for sometime. Donald Cox had been in chargeof the 3 5-4, LP 60-7 Department. Cox was discharged onNovember 3, 1965, for attending a meeting of the Unionon November 3, 1965. About November 29, 1965, thetwo departments were again operated separately. Fer-guson retained his position as head of Uniplant. ReggieWells was placed in charge of the 35-4, LP 60-7 Depart-ment.It is undisputed that King, Strickland, and Normanwere skilled and able workers at the time of the layoff.Assistant Plant Superintendent McBride, under whomthemerged Uniplant and 35-4, LP 60-7 Departmentsoperated, made this clear in his praise of them when theywere terminated. When the layoff occurred, there were inthe merged departments, in addition to Pete Ferguson,King, Strickland, and Norman, employees Bill Crim,Eddie Reigle, Norman Cox, Bobbie Blackmon, and Tru-man Millhollon. King and Strickland and Millhollon hadthe lowest seniority. Ronnald Coleman had been trans-ferred to the Conveyor Department on November 10,1965. However, he had more seniority than the three laidoff.Pete Ferguson, Crim, King, Strickland, Reigle, Cox,Norman, and Millhollon had signed union authorizationcards sometime in early June 1965. The evidence doesnot disclose that Bobbie Backman signed an authoriza-tion card. So eight of the nine in the merged departmentswere allied with the Union. Blackmon, according toDonald Cox's testimony, had been his leadman. As statedabove, Ferguson was the head of the merged depart-ments. The two latter employees obviously would be thelast to go on any king of a layoff. They had seniority, skill,and experience. Blackmon was later placed in charge ofthe Small Batch Department. Millhollon, who had signeda union authorization card, was to become head of theShear and Break Department.The evidence shows that the lowest production monthisNovember, and that layoffs always occur at that time.McBride's testimony and the testimony of General Coun-sel'switnesses show that there was little work in the 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerged departments during the first 2 weeks ofNovember. Two Uniplants, a Model 100 and a Model160, to be completed by January 15, 1966, for display byRespondentin Chicago, were started on November 9.This was the only work until the middle of November.According to McBride, the crew in the merged depart-ments prior to November 12 should have been workingon four units instead of two. Three orders came in onNovember 15, but there is no evidence that these orderswere in the sales department,and were deliberately heldthere until after the layoff.General Counsel relies on the evidence that King, Nor-man Cox, Strickland,Crim, and Reigle told McBride onNovember 3 that they had attended the meeting of theUnion on November 3. However, General Counsel doesnot explain how NormanCox, Crim, andReigle retainedtheir jobs if Strickland, Norman, and King were laid offbecause they attended the meeting of the Union. Nordoes he explain why these six employees made the disclo-sure to McBride, or assumed that Respondent would beso naive to fall for what might be a trap. Nor does he ex-plain the appointment of Wayne Cornelius to head theConveyor Roller and Small Batch Plant Departments inNovember 1965. He had been elected secretary of theUnion'sbargainingcommittee at the meeting onNovember 2, 1965. The appointment was after the meet-ing of the Union.31 Counsel for General Counsel alsocontends the discrimination is clear because all those laidoff except Brown were in one department,and, therefore,the layoff was not plantwide but limited to a department.There is no evidence that the low level in business onNovember 12 was elsewhere than in the merged Uniplantand 35-4, LP 60-7 Departments. It is to be noted thatGary Brown who was also laid off on November 12 wasin the Parts Department.And Millhollon, a signer of aunion authorization card, was in a few days to becomehead of the Break and Shear Department.Counsel forGeneral Counsel argued that John Newby, who beganworking part time in the merged departments onNovember 12, was not laid off although all he had wasthe highest seniority.Skill and not seniority was the stan-dard for retaining an employee at the time of a layoff.However,Newby had been a leadman under BillyHobbs in the Finish-Up No. 1 Department, and had beenreceiving$2.25 an hour,the same as Hobbs, until the de-partment heads were raised to $2.50 on August 30, effec-tive September 5. This evidence shows that Newby hadskill as well as seniority.He signed a union card,and toldWells on November3, 1965,he was a member of theUnion.I credit the testimony of C. L. Ross that five workerswithout prior employment history were hired before wel-ders King, Strickland, and Gary Brown were offered rein-statement because they were hired to learn and operatethe semiautomatic welding machines that Respondent hasinstalled.Another worker without prior employment his-tory was also hired.But he is a steel stockman,and hisclassification was needed. None of the employees laid offwere of this classification. I credit C. L. Ross' testimonythat Respondent had made a study which disclosed thatpersons with no welding experience make better opera-tors of the semiautomatic welding machines,than welderswho have welded under the old welding methods. Thelatter are accustomed to taking"breaks," and have dif-ficulty in operating the machines without the"breaks,"with the result they do not have the smooth weld or theoutput of the operator who has had no experience withfrequent taking of breaks. Breaks are few and far betweenwith the semiautomatic machines.Ialso credit thetestimonyof C. L.Ross that Respondent did not have thepolicy of recalling laid off workers. He testified,however,that they would be given consideration if they came to theplant, and made known their availability for employment.D. Alleged Refusalto BargainAs statedsupra,section III, A, the Regional Director,on October 15, 1965 (16-RC-3949), certified the Unionas the collective-bargaining representative of a unit ofRespondent'semployees comprised of employees en-gaged in production and maintenance including draft-smen,shipping and parts employees,and excluding fieldservicemen, over-the-road drivers, office clerical and allother employees,watchmen,guards, and supervisors asdefined in the Act. On July 14, 1965, as statedsupra,theRegional Director in regard to the highly disputed issueof the status of Respondent's department heads, whethersupervisors or rank-and-file employees, ruled that theywere rank-and-file employees. On August 4, 1965, theBoard granted Respondent's request for review, andstayed the direction of election issued by the RegionalDirector.However, the Board's telegraphic orderreached the Regional Director and the parties in therepresentation proceeding after the election had beenheld on August 4, 1965. The election was held althoughSection 102.67 (b) of the Board's Rules provides that"the regional director, in the absence of a waiver, mayissue a notice of election but shall not conduct any elec-tion or open and count any challenged ballots until theBoard has ruled upon any request for review which maybe filed." I assume that when the Board on October 6,1965, affirmed the Regional Director's decision of July14, 1965, it had knowledge that the Regional Directorconducted the election although Respondent had filed atimely request for review,and it was under considerationby the Board.It is undisputed that the Union, on October 23, 25, and29, and November 3 and December 3, 1965, requestedRespondent to bargain in regard to the rates of pay,wages, hours of employment, or other conditions of em-ployment,and Respondent has refused to bargain asrequested.It is undisputed that Respondent contends theRegional Director, affirmed by the Board, erred in hold-ingthatRespondent'sdepartmentheadswererank-and-file employees, included them in the appropriateunit as rank-and-file employees, and permitted them tovote in the August 4, 1965, election. Respondent con-tends, and has contended,that this action of the Boardresulted in the Union receiving a majority of votes cast onAugust 4, 1965, but that if the Board excluded the depart-ment heads from the appropriate unit, which it alleges itshould have done, the Union would not have received amajority of the votes cast. General Counsel contends thatRespondent'srefusal to bargain as requested violatesSection 8(a)(5) and (1) of the Act.It is also undisputed that on October 25, 1965, theUnion requested Respondent to furnish it with a senioritylist,thewage rates, and job classifications for the31Cornelius had had experiencein the SmallBatch Plants,Scales,Conveyor, and ConveyorRoller Departments ROSSPORTA-PLANT, INC.employees in the appropriate unit, for the Union's use inbargaining on behalf of these employees, pursuant to theRegional Director's certification of October 15, 1965.Respondent has refused to furnish the data requested forthe same reason, stated above, that it has refused to bar-gain in accordance with the Union's other requests tobargain.General Counsel claims that his refusal by Re-spondent also violates Section 8(a)(5) and (1) of the Act.In addition to the layoff on November 12, 1965, al-legedly for economic reasons, Respondent laid off fouremployees on August 6, three on August 13, and eight onAugust 20, 1965. Respondent also claims that the layoffswere for economic reasons. While General Counsel doesnot contend the layoffs were discriminatory, or the em-ployees laid off were discriminatorily selected, he doescontend that the Union should have been notified in ad-vance of the layoffs, and afforded an opportunity beforeeach occurred to discuss them with Respondent. TheGeneral Counsel contends that the failure to notify andafford an opportunity to discuss the August 6, 13, and 20layoffs as well as the November 12, 1965, layoff violateSection 8(a)(5) and (1) of the Act.Ihave found that Respondent issued written rules ofconduct on August 9, 1965, and required each employeeto sign a copy to be returned to Respondent. I have alsofound that these rules were comprised of rules governingmoral conduct during employment, special rules in effectbut never collected in a compiled set of written rules, andnew rules governing the times for reporting to the job,leaving the job, taking breaks, lunch periods, and relatedmatter,which the Respondent in the written rulesidentified as being necessary to compliance with theFederal Wage and Hour Law.Rule 15, in the set of written rules issued on August 9,as I have found, is a broad no-solicitation rule. It statesthat absent permission from the plant superintendent,there cart be no solicitation or promotion in the plant, in-cluding gathering sums of money, subscriptions, dues,and distribution of literature, with the proviso that therule does not apply to oral communication between em-ployees on nonworking time.General Counsel contends that Respondent violatedSection 8(a)(5) and (1) of the Act, by not notifying theUnion in advance of the issuance of the rules, and afford-ing the Union an opportunity to discuss them in advanceof the issuance, and by requiring each employee to sign acopy which would be returned to Respondent.E.Analysis and Concluding FindingsOn the foregoing evidentiary findings, I make the anal-ysis and concluding findings stated in the followingparagraphs.321.Violations of Section 8(a)(1)Respondent violated Section 8(a)(1) of the Act byProduction Manager Keith's interrogation of employeeJack Hughes on June 1, 1965, about the Union; PresidentRuben Ross' statement about a week before the August4 election to employee Bud Strickland promising him andthe other employees benefits if the Union did not win theAugust 4, 1965, election; Vice President Robert Ross'interrogation of employee Joe Huro on August 3, 1965,32 The findings herein are made on the evidence evaluated in context,and upon resolutions of conflicts after consideration of relevant de-meanor, oral and documentary evidence.515concerning how he was going to vote in the election, andhisadmonition that union representation would notbenefit the employees as they had no experience in beingrepresented by a union, the employees and not the Unionwould decide when to strike, and Respondent would bethe one to decide if it wished to enter into a collective-bar-gaining contract with the Union; and Vice PresidentRobert Ross' statement to George King on August 3,1965, the day before the election, that he would like Kingto help "them" and vote "No" in the election on the nextday, August 4.Respondent also violated Section 8(a)(1) of the Act onAugust 9, 1965, by issuing a written set of rules of con-duct, and requiring a copy to be signed by each employeeand returned to Respondent. The union activity of theemployees had apparently resulted in a victory for unionrepresentation in the August 4, election. Then the Boardby telegraphic order on August 4, which did not reach theRegional Director and the parties until after the pollswere closed, agreed to review the Regional Director'sdecision of July 14, 1965, the Respondent's departmentheads were rank-and-file employees, and stayed the elec-tion.The employees were informed of the Board's tele-graphic order on the morning of August 5. In the midst oftheir realization that their efforts to have union represen-tation might fail after all, they were presented with a writ-ten set of rules, and required to acknowledge that theyhad read them by signing a copy.33 Moreover, rule 15 ofthe written rules is an illegal no-solicitation rule, and byitself is violative of Section 8(a)(1) of the Act, since itbans the distribution of union literature or the collectionof union dues in nonworking areas of the plant during theemployees nonworking time without the permission ofthe plant superintendent. 34I do not find Vice President Ross' speech to the assem-bled employees on June 7, 1965, to be violative of Sec-tion 8(a)(1) of the Act. Ross did not threaten employeesor promise them benefit, and merely expressed hisopinion about economic conditions over which Respond-ent had no control that would result from the employeesbeing represented by a union. Nor do I find violative ofSection 8(a)(1) of the Act the remark of Vice President C.L. Ross following his brother Robert's speech that he didnot believe that Respondent could survive with a unionrepresenting the employees. Here again was an expres-sion of opinion as to what would happen to Respondentfrom economic conditions resulting from union represen-tation of employees over which Respondent had no con-trol.Both the speech of Robert Ross and the comment ofC. L. Ross are protected by the proviso to Section 8(a)(1)of the Act. There is nothing in the evidence of what wassaid in the speech of Robert Ross to the assembled em-ployees on July 15, 1965, to warrant a finding that hethreatened or promised benefits. Therefore, I do not findthis speech violative of the Act.I do not find violative of the Act the meetings of depart-ment heads held by Respondent on June 15, andNovember 1, 1965, or what was said to them by Respond-ent's representatives in these meetings. The departmentheads were supervisors within the meaning of Section2(11) of the Act prior to the initiation of union activity,and prior to these meetings. So the "beefing-up" of theirsupervisory status on June 15, did not bring into beingtheir supervisory status to defeat union organizational ac-33 Southland Paint Company, Inc.,157 NLRB 795.The Singer Company, Wood Products Division,153 NLRB 922;Stoddard-Quirk Manufacturing Co,138 NLRB 615. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivity.Production Manager Keith had a right to tell thedepartment heads on November I not to attend the meet-ing of the Union scheduled for the evening of November2, as they were supervisorsThere is nothing violative of Section 8(a)(1) in the ac-tion of Respondent on August30, 1965, ofincreasing thehourly wage rate of the department heads, to be effectiveSeptember 5, 1965, since they were supervisors, and forthe same reason there is nothing violative of Section8(a)(I) of the Act in Respondent's action of June 30, andAugust 30, 1965, of distributing to the department headswritten statements of their duties,and on August 30 hav-ing them sign a copy of the statement handed them.2Violations of Section 8(a)(3)Ifind that Respondent discriminatorily discharged em-ployees Jack Hughes, Calvin David Ingram, James Cox,and Gary W. Carriger,to discourage membership in theUnion in violation of Section 8(a)(3) and (1) of the Act.Hughes' discharge followed Production Manager Keith'sinterrogation of him regarding his interest in the Union,and his solicitation of signatures on a petition for unionrepresentation.He said nothing to Hughes whateverwhen he interrogated him about laying him off,or aboutthe quality of his work He had been employed only 3weeks, and the evidence discloses that the quality of hiswork improved during this brief employment His im-mediatesupervisor,PeteFerguson,andRonaldColeman, the welder he worked with, were pleased withhis work.Ferguson pointed out to him one of the threephases of welding which he felt Hughes could improve,and Hughes improved this phase of his work Hughes wasactive in soliciting the signatures on the petition for unionrepresentation,and when Hughes admitted doing this toKeith, the latter said that such activity could be dan-gerousWhile the Board of Directors informed Keith that hecould lay off at the end of May the incompetent or dead-wood,there is no showing that Hughes was incompetentor was deadwood.This was the burden of Respondent inview of Keith's interrogation of Hughes regarding hisunion activityjust before laying him off,Hughes' unionactivity,Respondent'santiunion animus,and Keith'ssilence in regard to laying off Hughes when he talked tohim a half hour before he was laid offRespondent'spolicy was to give notice of layoff ordischarge when it was possible. Keith testified that he haddecided a week before to discharge Hughes, and had in-formed the Rosses,and they had approved his selectionof Hughes for layoff I do not credit this testimony ofKeith. If he had selected Hughes prior to June I for layoffbecause of incompetency he would have given Hughesnotice at least when he first talked to him on June 1. Helearned on June 1 that Hughes solicited signatures on thepetition,corroborated this knowledge on talking toHughes, communicated with one of the Rosses, and theninstructedWells to give Hughes notice of discharge aftera decision was made to discharge Hughes for his unionactivityKeith could not be located when Wells gaveHughes the notice.Wells' statement to Hughes that thelayoff or discharge was not his doing or that of Keith dis-closes that the decision was made by one of the Rosses.Calvin Ingram and James Cox were exceptionallyskilledweldersMoreover they were the type of em-ployeesRespondent would retain when there was areduction in force. Keith had so informed Ingram. Theyshook hands with representatives of the Union and hadfriendly conversation with them at the close of therepresentation hearing on June25, 1965,in the smallcourtroom in the courthouse in Brownwood,Texas. VicePresidentsRobert Rossand C.L.Ross, ProductionManager Keith,PlantSuperintendentMcBride andAssistant Plant Superintendent Wells were present.Ingramand Cox lived in Cisco,50miles fromBrownwood, and commuted daily to and from Respond-ent's plantTheir presence at the hearing after the endof the workday at 5 p.m , when they would ordinarily beon the 50 mile route home,and theirfriendlyrelationswith the representatives of the Union disclosed to theRosses, Keith,Wells, and McBride that they had a deepinterest in the unionactivityat Respondent's plant. C. L.Ross told Packer and Long at the close of the June 25hearing that Rosses would do everything in their powerto defeat the Union even to the closing down of the plant.On August 5, 1965, Vice President Ross told the as-sembled employees there was to be no more union activi-ty in the plant during working hours. He said at the timethat if there was a violation the penalty would be a 3-daylayoff. On August 9, 1965,Respondent issued the illegalno-solicitation rule that I have discussedsupra,sectionIII,E, 1. The evidence(supra,section IIi, C, 6) showsthat President Ruben Ross photographed the writings onthe silos a few days before the election. "Vote Yes" waswritten on three or four of the silos or on silo tops. Car-nger had written"VoteYes" with soapstone on a silo topon or about August 1, 1965. A writing with soapstone canbe brushed off or removed with soap and waterOn August 12, 1965, Carriger admitted to ProductionManager Keith that he wrote "Vote Yes" on a silo top.Keith laid him off for 3 days as a penalty in accordancewith the rule Vice President Robert Ross stated on Au-gust 5. Carriger said he could not take a layoff as his wifewas expecting.Keith would not change his decision soCarriger said he would be around for his check in themorning. Although he agreed to take the penalty insteadof quitting,on the advice of Dabney,and Dabney con-veyed the agreement to Keith,the latter told Carriger hewas terminated when he called for his check the nextmorning, and asked if Keith had decided whether hecould take the 3 day penalty instead of being terminated.Itwas obvious to Keith that the "Vote Yes" was writ-ten on the silo top by Carriger before the August 4 elec-tion.There would be no point in writing it after the elec-tion because the voting was over.President Ruben Rossphotographed the "Vote Yes" on the silos 2 days beforethe election. Carnger testified he wrote it on August 1,and I have credited his testimony.So he wrote it whenthere was no rule against doing so. The rule was not an-nounced until August 5 Then Keith penalized him onAugust 12 forsomething he did on August 1 pursuant torules placed in effect on August 5 and August 9. In viewof the above,Keith knew that the writing was done beforethe election,and before the rules were announced eventhough on August12 Carrigerdid not disclose that it wason August 1 he wrote it. The writing could be easilyremoved since it was done with soapstone,and, therefore,did not deface Respondent's property.It is obvious, therefore, that Carriger was constructive-ly discharged on August 12 for his union activity prior tothe election of August 4. The illegal motive is apparentfrom the readiness of Keith to accept Carriger's decisionto quit instead of taking the penalty of a 3-day layoff, andhis refusal on the morningof August 13 to permit Car- ROSS PORTA-PLANT, INC.517tiger to reconsider and take the 3-day layoff instead ofquitting.It is clear from the evidence Respondent closed theplant to rank-and-file employees on June 2 and 3, 1965,to take a general inventory in connection with thepreparation of a financial statement to be furnished to thenew ownership of CitizensNationalBank ofBrownwood.The business reasons for the taking of theinventory and the preparation and furnishing of the finan-cial statement are apparent.Counsel for General Counselargues that since a general inventory was usually taken atthe close of a fiscal year or during a closedown for vacation,the financial reason given is pretextual, since the in-ventory in June and not at the end of the fiscal year orduring a vacation closedown.However, the taking overof the bank by a new ownership occurred in June and notat the end of the fiscal year or during a vacationclosedown.Respondent's accounts receivable were high,and it was overdrawn.It obviously had to rely on cashfrom the bank to meet payrolls and other expenses, anditwas vital that its credit lifeline be maintained.As stated,there is no substantial evidence to warrant the finding thatalthough there existed a business reason for the taking ofthe inventory,there was also an illegal discriminatingreason.35Therefore,Respondent did not violate Section8(a)(3) and(1) of the Acton June 2 and 3, 1965, by clos-ing downtj plant totake a general inventory.Respondent discharged Frank Long because of hisunion4tivity.This activity of Long was apparent to VicePre. ' ent Robert Ross at least from June 25, 1965, whenLr^fig toldhim he was for the Union all the way. The vari-us things that Long did which irritatedVicePresidentRobert Ross would not have affected him as acutely asthey did if he had not been sensitive to anything that Longdid which could be questioned in view of Long's espousalof the Union's cause, but at the same time continuing toact as one of Respondent's supervisors. The evidenceshows that Long did tell Larry Jackson and Wendell Mor-ris that Ray Manning, the electrician, was receiving $3per hour, when the department heads were getting only$2.50 per hour, and they asked Vice President C. L. Rossif that was true. However, there is no evidence that Longspread this information any farther. Absent animositybecause of his union activity, Long may have been repri-manded, but would not have been discharged fordiscussing Manning's hourly rate with Jackson and Mor-ris.It is clearly a matter of record that Department HeadsBates,Donald Cox, Dabney, Ward, Weatherman, andHobbs were discharged on November 3, 1965, for at-tending the meeting of the Union on November 2, 1965,after being instructed by Production Manager Keith onNovember 1, 1965, not to attend this meeting.Iconclude and find that Respondent did not violateSection 8(a)(3) and (1) of the Act by the discharge ofLong, Bates, Donald Cox, Dabney, Ward, Weatherman,and Hobbs. They were supervisors within the meaning ofSection 2(11) of the Act when they were discharged.Respondent had the right to discharge them for engagingin union activity.36 I do not consider Attorney Smith's ef-forts to obtain a copy of the statements Long, DonaldCox, Dabney, and Hobbs gave to the Board to be viola-tive of Section 8(a)(1) or (4) of the Act. There was no con-duct here that had an impact on employees which limitedtheir rights under Section 7 of the Act.I also conclude and find that General Counsel has notsupported with substantial evidence on the record as awhole his allegation that Respondent discriminatorilydischarged or laid off employees King, Strickland, andNorman on November 12, 1965, or that it discriminatedagainst Gary Brown by not recalling him to his job priorto January 4, 1966. The weaknesssupra,of GeneralCounsel's evidence and its failure as substantial proof isdiscussed. Therefore Respondent has not violated Sec-tion 8(a)(3) and (1) of the Act by the layoff of King, Nor-man, and Strickland, on November 12, 1965, and by notrecallingGary Brown to his former employment untilJanuary 4,1965.3.Violationsof Section8(a)(5)Ido not intend to look behind the certification of Oc-tober 15, 1965, in representation case 16-RC-3949. TheRespondent was ordered on that date to bargain with theUnion in a unit of Respondent's employees describedsupra.In view of my findings in connection with the al-legations of violations of Section 8(a)(1) and (3) of theAct, that the department heads are supervisors within themeaning of Section 2(11) of the Act, and not justrank-and-file employees, the Board may wish to reex-amine its affirmation of the Regional Director's decisionof July 14, 1965, and take the action that may be ap-propriate to its reexamination. 37It is also for the Board to consider the question whetherthe holding of the election on August 4, 1965, when arequest for review was pending, was a fatal error, in viewof the requirements of Section 102.67(b) of its Rules andRegulations. The Board had before it the holding of theelection at the time the request for review was pendingwhen it affirmed on October 6, 1965, the RegionalDirector's decision of July 14, 1965.Therefore, assuming the validity of the certification, Ifind that Respondent violated Section 8(a)(5) and (1) of theAct when it refused to bargain in response to demands forbargaining made by the Union on October 23, 25 and 29,November 3, and December 3, 1965. I also find that itviolated Section 8(a)(5) and (1) by refusing to furnish totheUnion as it requested on October 25, 1965, theseniority list, wage rates, and job classifications for theemployees in the appropriate unit. These data are infor-mation the Union needs to prepare for its bargaining withRespondent pursuant to the certification.I also find violative of Section 8(a)(5) and (1) of the Actthe failure of Respondent to notify the Union of the writ-ten rules it distributed to employees on August 9, 1965,and had them sign. These rules contained a broad no-sol-icitation rule which recluded employees for the first timefrom engaging in union activity on working time. It alsoprecluded distribution of literature of the Union or collec-tion of dues in nonworking areas of the plant during non-as Counsel's argument reminds me of the story of a person passing bya bank, and seeing a person inside waving furiously at the door indicatinghe wished to get out. The passerby looked up at the clock, saw it wasafter 2 p in., knew the bank closed at 2 p.m., concluded no one could beinside since it was after 2 p in., and went off leaving the individual insidestillwaving furiously trying to enlist the assistance of someone on theoutside.36National Freight, Inc ,154 NLRB 621iUnited Dairies, Inc,144 NLRB 153;National Van Lines,123NLRB 1272, 1273, fn.4; Pittsburgh PlateGlassCompany v. N L.R B.,313 U.S. 146,158, N.L R B. v. WesternKentucky Coal Co.,152 F 2d198.700 (C.A. 6), and Rule 102.67(f) of the BoardRules and Regulations.308-9260-70-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARDworking hours unless permission was obtained from theplant superintendent. The rules also set out new require-ments to be followed in connection with reporting andleavingwork, and taking a break, which Respondentclaims are necessary to insure compliance with theFederal Wage and Hour Law This is the type of changein working conditions which the Board has held Respond-ent must give notice of to the Union, and offer to discussitwith the Union. Respondent's failure to do so violatesSection 8(a)(5) and (1) of the Act ;"Ido not find violative of the Act the failure of Respond-ent to give notice to the Union of the layoffs of August6, 13, and 20, and November 12, 1965. As can be seenfrom the findingssupra,and the evidence of the layoffs onNovember 12,supra,theselayoffswere for economicreasons in accordance with the seasonal demands ofRespondent'soperations.Being a high cost operationwhich produces only a limited number of plants which sellat a high price, labor costs and other costs must always bekept in balance with receipts.When sales ordersdecrease, and, therefore, production demands decrease,the labor force and other cost factors must be adjustedimmediately to maintain the proper balance betweencosts and receipts.The evidence shows that orders start dropping in Au-gust and continue downward through December andJanuary of the following year. This is the history ofRespondent since it began operations in 1958 Novemberis the slowest month. I find nothing in the Act or Board orCourt decisions which hold that Respondent must informthe Union of, and discuss with it, layoffs which are nor-mal, seasonal, and customary for Respondent, and foreconomic reasons. Forthese reasons, I find that Respond-ent did not violate Section 8(a)(5) and (I) of the Act bynot notifying the Union of the August 6. 13, and 20layoffs, and the November 12 layoff4.Other alleged violationsIconclude and find that General Counsel has failed tosupport with preponderance of the evidence on the recordconsidered as a whole the other allegations of the com-plaint, and that they should be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activitiesof Respondentset forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I will recommend that it cease and de-sisttherefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act. SinceRespondent engaged in considerable actions of inter-ference, coercion, and restraint to thwart the organiza-tionalactivity ofUnion and employees,a broad cease anddesist order is warranted,and will be recommended.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4).1shall recommend that Respondent be required to offerthe employees discriminatorily discharged,without preju-dice to their seniority and other rights and privileges, im-mediate and full reinstatement to their former or substan-tially equivalent positions. I shall also recommend thatRespondent be required to make them whole for any lossof earnings they suffered by reason of the discriminationand other illegal conduct against them,as provided in F.W. WoolworthCompany,90 NLRB 289, with interest at6 percent per annum,as provided inIsis Plumbing &Heating Co.,138 NLRB 716.To remedyRespondent's refusal to bargain,Ishallrecommend that Respondent be required,upon request,tobargaincollectivelywiththeUnion as thecollective-bargaining representative of a unit of Respond-ent's production and maintenance employees,includingdraftsmen,shipping and parts employees, but excludingfield servicemen,over-the-road drivers,office clericalemployees,and all other employees,watchmen, guards,and supervisors,as defined in the Act,regarding wages,hours, and other terms and conditions of employment,furnish to the Union the data requestedby theUnion toaid it in preparing for bargaining,and if an agreement isreached,to embody it in a signed contract.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,the undersigned TrialExaminer makes the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaningof the Act.2.The Union is a labor organization within the mean-ing of the Act.3.Respondent interfered with, coerced, and restrainedemployees, in violation of Section 8(a)(1) of the Act, byinterrogation,threats, promises of benefits,and issuingrules of conduct containing an illegal no-solicitation rule,5 days after a Board-conducted election, and requiringeach employee to sign a copy, to prevent employees fromenjoying rights guaranteed them in Section7 of the Act,including the right to self-organization, to form, join, orassisttheUnion, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.4.By discharging employees Hughes, Calvin DavidIngram, James Cox, and Carriger, for engaging in Unionorganizational activity on behalf of the Union, andbecause of affiliation with the Union, Respondent dis-criminated against employees in regard to tenure of em-ployment and terms and conditions of employment, todiscourage membership in the Union, in violation of Sec-tion 8(a)(3) and (1) of the Act.5.An appropriate unit of Respondent's employees forpurposes of collective bargaining is a unit of Respond-ent's production and maintenance employees includingdraftsmen, shipping and parts employees, but excludingfield servicemen, over-the-road drivers, office clericalemployees, and all other employees, watchmen, guards"Southland Paint Company, Inc ,157N I RB 795 theTimkenRoller BearingCompany,70 NLRB 500, 502, and fn 3 at 507, and in7 at 512,Respondent cannot contendwith merit that it was free to changeworking conditions as it pleased until the Board found against it in thereview of the Director's decision ROSS PORTA-PLANT, INC.and supervisors, as defined in the Act. On October 15,1965, the Regional Director certified the Union as thecollective-bargainingrepresentativeof this unit ofRespondent's employees.6.On Otober 23, 25, 29, November 3, and December3, 1965, the Union demanded Respondent recognize itas collective-bargaining representative of this unit of em-ployees, and requested Respondent to negotiate a collec-tive-bargaining contract with it, and on October 25, 1965,requested Respondent to furnish it a seniority list, wagerates, and job classifications of employees to aid it inpreparing for bargaining, but Respondent, in violation ofSection 8(a)(5) and (1) of the Act, refused the Union's de-mands and requests on the ground that it did notrepresent a majority of Respondent's employees in an ap-propriate unit.7.Respondent violated Section 8(a)(5) and (1) of theAct by failing to notify the Union of, and discuss with itprior to issuance and placing in effect, rules of conductcontaining a newly established no-solicitation rule, andcertain other newly established rules affecting employeeswork habits which Respondent claims are necessary tocompliance with the Federal Wage and Hour Law.8.Respondent did not violate the Act in the otherrespects alleged in the complaint in this proceeding, andthe complaint insofar as it contains these allegationsshould be dismissed.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in the case, I recom-mend that Respondent Ross Porta-Plant, Inc., its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees in regard to their rights toengage in union activity,to assist Local 826, Interna-tional Union Of Operating Engineers,AFL-CIO, or toauthorize it to act as their collective-bargaining represent-ative.(b)Threatening employees in regard to their workingconditions by issuing written rules of conduct containingnew rules and an illegal no-solicitation rule, and requiringeach employee to sign a copy, 5 days after a Board-con-ducted election,in order to thwart their union organizingactivity,assistance to the Union,or authorization to it toact as their collective-bargaining representative.(c)Promising employees benefits to thwart their unionorganizing activity,their assisting the Union, and theirauthorizingittoactas their collective-bargainingrepresentative.(d)Discouragingmembership in the Union bydischarging employees because they engage in union ac-tivity and assist the Union.(e)Refusing to bargain collectively with the Union asthe exclusive bargaining representative of Respondent'semployees in an appropriate unit regarding wages, hours,and other terms and conditions of employment, and tofurnish the Union data it needs to aid it in bargaining andissuing unilaterally new rules of conduct that effect em-ployees' working conditions.°" In the event that this Recommended O1dei is adopted by the Board,thewords "a Decision and Order" shall be substituted for the words"the Recommended Order of a Trial Examiner" in the notice In thefurther event that the Board's Order is enforced by a decree of a United519(f)In any other manner interfering with,restraining,or coercing employees in the exercise of their rights toself-organization,to form labor organizations,to join orassist the Union or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining, or other mutual aid orprotection,or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of theAct, asmodifiedby theLabor-ManagementReporting and DisclosureAct of 1959.2.Take thefollowing affirmative action which I findwill effectuate the purposes of the Act:(a)Offer Jack Hughes, Calvin David Ingram, JamesS.Cox, andGaryW. Carriger,without prejudice to theirseniority and other rights and privileges,immediate andfullreinstatement to their former or substantiallyequivalent positions,and make them whole for any lossof earnings,including interest,suffered by reason of thediscrimination against them, in the manner set forth in thesection entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.(c)Preserve, and make available to the Board or itsagents upon request, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords relevant and material to Respondent's com-pliance with the provision of this Order.(d)Upon request, bargain collectively with Local 826,International Union of Operating Engineers,AFL-CIO,as the exclusive representative of the employees in theappropriate unit found herein of all production and main-tenance employees including draftsmen and parts em-ployees, but excluding field servicemen,over-the-roaddrivers, office clerical employees,and all other em-ployees, watchmen,guards, and supervisors,as definedin the Act,with respect to rates of pay, wages, hours ofemployment,and other terms and conditions of employ-ment, and if an agreement is reached,embody such agree-ment in a written contract;furnish the Union with theseniority list,wage rates,and job classifications it hasrequested,and other data that would be an aid to bargain-ing, that it may request; and notify the Union of, anddiscuss with it, the rules of conduct it issued on August9, 1965.(e)Post at its plant in Brownwood,Texas, copies ofthe attached notice marked"Appendix." t9Copies of saidnotice to be furnished by the Regional Director for Re-gion16 (FortWorth,Texas),after being signed by theRespondent's representative, shall be posted by Respond-entandmaintainedby it for 60consecutive daysthereafter,inconspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insureStates Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decision and Order " 520DECISIONSOF NATIONALLABOR RELATIONS BOARDthat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 16 in writ-ing within 20 days from the date of this Decision andRecommended Order, what steps Rspondent has takento comply herewith.40IT IS ALSO RECOMMENDED that the Board dismiss thecomplaint insofar as it contains allegations of conduct notfound to be violative of the Act.IT IS FURTHER RECOMMENDED that unless on or before20 days from the date of the receipt of this Trial Ex-aminer's Decision and Recommended Order the Respond-ent notifies the Regional Director, in writing, that it willcomply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.40 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National LaborRelationsBoard, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate employees in regard totheir rights to engagein unionactivity, to assist Local826, International Union of Operating Engineers,AFL-CIO, or to authorize it to act as theircollective-bargaining representative.WE WILL NOT threaten employees in regard totheir working conditions by issuing written rules ofconduct containg new rules and an illegal no-solicita-tionrule, and requiring each employee to sign a copy,5 days, after a Board-conducted election, to thwartemployeesunionorganizing activity, assistance toLocal 826, and their authorization to it act as theircollective-bargaining representative.WE WILL NOT promise employees benefits tothwart theirunion organizingactivity, theirassistingLocal 826, or their authorizing it to act as their col-lective-bargaining representative.WE WILL NOT discourage membership in Local 826by discharging employees because theyengage inunionactivity, and assist Local 826.WE WILL NOT refuse to bargain collectively withLocal 826 as the exclusive representative of our em-ployees in an appropriateunit,or to furnish it with in-formation that aidsit inbargaining, or issue new rulesof conduct that affect employee working conditionswithout first notifying Local 826 of them, and afford-ing itthe opportunity to discuss them with us beforewe issue them or place them in effect.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to self-organization,to form labor organiza-tions, to join or assistLocal826, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engagein concerted activitiesfor thepurpose of collectivebargaining,or other mutual aid or protection.WE WILL offer Jack W. Hughes, CalvinDavid In-gram,JamesS. Cox, and Gary W. Carriger,withoutprejudice to their seniority and other rights andprivileges,immediate and full reinstatement to theirformer and substantially equivalent positions, andmake them whole for any loss of earnings, includinginterest,suffered by reason of the discriminationagainst them.WE WILLbargain collectively with Local 826 asthe exclusive representative of our employees in theappropriate unit of all production and maintenanceemployees including draftsmen and parts employees,butexcludingfieldservicemen,over-the-roaddrivers, office clerical employees,and all other em-ployees,watchmen,guards, and supervisors asdefined in the National Labor Relations Act, asamended,bymeetingandnegotiatingacollective-bargaining contractwith Local826, at itsrequest, on behalf of the above unit of our em-ployees, and if an agreement is reached embodyingit, in a written contract and signing it by furnishing aseniority list of employees,their wage rates and jobclassificationswhich Local826 has requested, andby furnishing other information it may request thatwill aid it in bargaining,and by notifyingLocal 826,and discussing with it, any newly established rules ofconduct for employees, prior to issuing them or plac-ing them in effect.All ouremployees are free to become, or refrain frombecoming,membersof Local826, Iternational Union ofOperating Engineers,AFL-CIO,or any other labor or-ganization.Ross PORTA-PLANT, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Jack W. Hughes, Calvin DavidIngram, James S. Cox, and Gary W. Carriger if presentlyserving in the Armed Forces of the United States, of theirrights to full reinstatement upon application in ac-cordance with the Selective Service Act and UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal Office Building, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2941.